Exhibit 10.1

SETTLEMENT AGREEMENT

Dated January 7, 2010

by and among

VISA U.S.A. INC.

and

VISA INTERNATIONAL SERVICE ASSOCIATION

and

VISA INC.

and

HEARTLAND PAYMENT SYSTEMS, INC.

and

HEARTLAND BANK

and

KEYBANK NATIONAL ASSOCIATION



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1. DEFINITIONS; CERTAIN RULES OF CONSTRUCTION.

   - 1 -

1.1. Definitions.

   - 1 -

1.2. Certain Rules of Construction.

   - 7 -

2. ACCOUNTING STATEMENT.

   - 7 -

3. STRUCTURE.

   - 7 -

3.1. Notional ADCR Recovery Component.

   - 8 -

3.2. Minimum Recovery Component.

   - 8 -

3.3. Final ADCR Liability Component.

   - 8 -

3.4. Final DCRS Liability Component.

   - 8 -

3.5. Visa Third-Party Expenses Amount.

   - 9 -

4. ALTERNATIVE RECOVERY OFFER.

   - 9 -

4.1. Terms of Communication.

   - 9 -

4.2. Alternative Recovery Amount.

   - 10 -

4.3. Reduction of Maximum Amounts of Components for Non-Acceptances and
Acceptances of Alternative Recovery Offers.

   - 10 -

4.4. Alternative Recovery Acceptance Report.

   - 10 -

5. OBLIGATIONS OF THE HPS ACQUIRERS; DISTRIBUTION BY VISA.

   - 11 -

6. HPS INDEMNITY.

   - 12 -

7. APPEAL RULING CONDITION; VISA RELEASE.

   - 12 -

7.1. Appeal Ruling Condition.

   - 12 -

7.2. Loan Commitment Condition.

   - 13 -

7.3. Visa Release.

   - 13 -

8. RELEASE; CONSUMMATION DATE.

   - 14 -

8.1. Release.

   - 14 -

8.2. Conditions to Consummation; Consummation Date.

   - 14 -

9. OPT-IN THRESHOLD CONDITION; TERMINATION.

   - 14 -

9.1. Opt-In Threshold Condition.

   - 14 -

9.2. Termination.

   - 15 -

 

-i-



--------------------------------------------------------------------------------

9.3. Effectiveness of Termination Notices; Process for Waiver of Certain
Termination Rights.

   - 16 -

9.4. Effect of Termination.

   - 16 -

10. REPRESENTATIONS AND WARRANTIES.

   - 17 -

10.1. Representations and Warranties of Visa.

   - 17 -

10.2. Representations and Warranties of HPS.

   - 18 -

10.3. Representations and Warranties of KeyBank.

   - 18 -

10.4. Representations and Warranties of Heartland Bank.

   - 19 -

10.5. No Presumption.

   - 19 -

11. MISCELLANEOUS.

   - 19 -

11.1. Notices.

   - 19 -

11.2. Succession and Assignment; No Third-Party Beneficiary.

   - 22 -

11.3. Amendments and Waivers.

   - 22 -

11.4. Entire Agreement.

   - 22 -

11.5. Counterparts; Effectiveness.

   - 22 -

11.6. Non-Severability.

   - 22 -

11.7. Headings.

   - 23 -

11.8. Construction.

   - 23 -

11.9. Governing Law.

   - 23 -

11.10. Jurisdiction; Venue; Service of Process.

   - 24 -

11.11. Specific Performance.

   - 24 -

11.12. Waiver of Jury Trial.

   - 25 -

11.13. No Admission of Liability.

   - 25 -

11.14. SEC Filings; Public Announcements.

   - 25 -

 

-ii-



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit   4    Form of Alternative Recovery Offer Communication, including
Alternative Recovery Offer, with the following exhibit:   

•        Exhibit A – Form of Acceptance of Alternative Recovery Offer

Exhibit   8.1    Form of HPS and HPS Acquirers Release Exhibit 11.14    Joint
Press Release

 

-iii-



--------------------------------------------------------------------------------

SETTLEMENT AGREEMENT

This SETTLEMENT AGREEMENT dated as of January 7, 2010 (together with the
attached Exhibits, called this “Settlement Agreement”), is by and among VISA
U.S.A. INC., a Delaware corporation, VISA INTERNATIONAL SERVICE ASSOCIATION, a
Delaware corporation, and VISA INC., a Delaware corporation (collectively,
“Visa”), HEARTLAND PAYMENT SYSTEMS, INC., a Delaware corporation (“HPS”),
KEYBANK NATIONAL ASSOCIATION, a national bank organized and existing under the
laws of the United States (“KeyBank”), and HEARTLAND BANK, a Missouri banking
corporation.

WHEREAS, on January 20, 2009, HPS publicly announced that it had suffered a
computer systems intrusion (further defined below as the HPS Intrusion), during
which payment card account data were at risk of being stolen;

WHEREAS, certain issuers of Visa-branded payment cards (including Interlink- and
Plus-branded payment cards) may have certain rights under the operating
regulations of Visa, Plus, and/or Interlink to recover certain amounts (which
amounts may be payable by the HPS Acquirers and indemnifiable by HPS) by reason
of losses and costs associated with the HPS Intrusion allegedly incurred by
those issuers;

WHEREAS, Visa imposed and collected $780,000 in fines from KeyBank and Heartland
Bank arising out of the HPS Intrusion and/or HPS’s alleged failure to be fully
PCI DSS compliant;

WHEREAS, to settle potential claims and resolve other disputes among HPS, the
HPS Acquirers, and Visa with respect to the possible rights of Visa and Visa
issuers described above, and potential associated claims by Visa issuers
asserting such possible rights, HPS, the HPS Acquirers, and Visa have entered
into this Settlement Agreement.

NOW, THEREFORE, in consideration of the representations, warranties and
covenants set forth in this Settlement Agreement, and subject to all the terms
and conditions of this Settlement Agreement, Visa, HPS, and the HPS Acquirers
agree as follows:

1. DEFINITIONS; CERTAIN RULES OF CONSTRUCTION.

1.1. Definitions. The following capitalized terms have the meanings respectively
assigned to them below, which meanings are applicable equally to the singular
and plural forms of the terms so defined:

“Accepting Issuer” has the meaning set forth in Section 4.1.

“Accounting Statement” means the documents delivered to Robert Baldwin of HPS by
Eduardo Perez of Visa by means of a letter dated January 7, 2010 bearing the
reference line “ADCR and DCRS Accounting Statement”.

 

- 1 -



--------------------------------------------------------------------------------

“Acquirer Appeals” means the appeals submitted to Visa by the HPS Acquirers
asking that the Fines, the Preliminary ADCR Liability Amount, and the
Preliminary DCRS Liability Amount be either rescinded entirely by Visa or
substantially reduced.

“Action” means a civil, criminal or administrative proceeding in any court,
administrative agency or other tribunal.

“Actual Final ADCR Recovery Amount” means, as to any Eligible Visa Issuer, an
amount equal to the product of (i) that Eligible Visa Issuer’s Maximum Final
ADCR Recovery Amount and (ii) a fraction, the numerator of which is the Final
ADCR Liability Amount and the denominator of which is the ADCR Settlement
Liability Amount.

“Actual Final DCRS Recovery Amount” means, as to any DCRS-Eligible Visa Issuer,
an amount equal to the product of (i) that DCRS-Eligible Visa Issuer’s Maximum
Final DCRS Recovery Amount and (ii) a fraction, the numerator of which is the
Final DCRS Liability Amount and the denominator of which is the DCRS Settlement
Liability Amount.

“ADCR” means the Account Data Compromise Recovery process used by Visa U.S.A.
Inc., pursuant to Chapter 4 of Volume II of the applicable version of the Visa
U.S.A. Inc. Operating Regulations, to determine the monetary scope of an account
compromise event, collect from the responsible Visa member, and reimburse the
Visa members that have incurred losses as a result of the account compromise
event.

“ADCR Rules” means the rules set forth in Chapter 4 of Volume II of the
applicable version of the Visa U.S.A. Inc. Operating Regulations, together with
Visa’s published methodology for applying and construing such rules and with any
other standard Visa methodology for applying and construing such rules that is
not inconsistent with such rules or such published methodology.

“ADCR Settlement Liability Amount” has the meaning set forth in Section 3.3.

“Affiliated Person” means, as to any Person, the past, present, and future
representatives, attorneys, agents, accountants, assigns, insurers,
administrators, officers, directors, trustees, employees, retained contractors,
parents, affiliates, shareholders, subsidiaries, predecessors, and successors of
the Person, and any other Persons acting on behalf of the Person, all in their
capacities as such. Without limiting the foregoing, and notwithstanding anything
to the contrary in the foregoing, each of the following entities and its
Affiliated Persons shall be deemed to be an Affiliated Person of Visa for
purposes of this Settlement Agreement: Visa Canada Corporation, Visa Europe
Limited, Interlink, Plus, Inovant LLC, and (to the extent any of them is a
Person separate and distinct from Visa) the entities known as Visa Latin
America & Caribbean, Visa Central & Eastern Europe, Middle East & Africa, and
Visa Asia Pacific.

“Alerted-On Accounts” means those Visa Accounts that were the subject of any of
the alerts sent through CAMS, and/or the equivalent reporting systems used by
Visa outside of the United States, that Visa and its Affiliated Persons
distributed to their issuers in connection with the HPS Intrusion.

 

- 2 -



--------------------------------------------------------------------------------

“Alternative Recovery Acceptance” has the meaning set forth in Section 4.1.

“Alternative Recovery Acceptance Deadline” has the meaning set forth in
Section 9.1.

“Alternative Recovery Acceptance Report” has the meaning set forth in
Section 4.4.

“Alternative Recovery Amount” has the meaning set forth in Section 4.2.

“Alternative Recovery Offer” has the meaning set forth in Section 4.1.

“Alternative Recovery Offer Communication” has the meaning set forth in
Section 4.

“Alternative Recovery Offer Date” has the meaning set forth in Section 4.

“Appeal Ruling” means the CRC’s ruling on the Acquirer Appeals.

“Appeal Ruling Certificate” means a certificate executed by a duly authorized
officer of Visa, which certificate attaches a true and correct copy of the
Appeal Ruling, sets forth the dollar amounts of the Final ADCR Liability Amount
and the Final DCRS Liability Amount as determined by Visa, and certifies that
(a) the attachment to the certificate is a true and correct copy of the Appeal
Ruling; (b) the Appeal Ruling was rendered by the CRC and became final and
unconditional at or before the Appeal Ruling Deadline, subject only to the
consummation of the Settlement; (c) the Appeal Ruling satisfies clause (b) of
the definition of the Appeal Ruling Condition; and (d) the Final ADCR Liability
Amount and the Final DCRS Liability Amount have been determined by Visa to be
the dollar amounts of those items set forth in the Appeal Ruling Certificate and
do not exceed, respectively, the ADCR Settlement Liability Amount and the DCRS
Settlement Liability Amount.

“Appeal Ruling Condition” has the meaning set forth in Section 7.1.

“Appeal Ruling Deadline” has the meaning set forth in Section 7.1.

“Appeal Ruling Termination Notice” has the meaning set forth in Section 9.2.5.

“Business Day” means any day other than any Saturday, Sunday or other day on
which commercial banks are authorized or required to close in New York City.

“CAMS” means the reporting system used by Visa U.S.A. Inc. to notify issuers of
accounts that may have been compromised.

“Consummation Date” has the meaning set forth in Section 8.2.

“Covered Action” has the meaning set forth in Section 11.12.

 

- 3 -



--------------------------------------------------------------------------------

“CRC” means Visa’s Corporate Risk Committee.

“DCRS-Eligible Visa Issuer” means an issuer that issued any Non-U.S. Alerted-On
Account.

“DCRS Rules” means the rules set forth in Section 1.6.E of the applicable
version of the Visa International Operating Regulations, together with Visa’s
published methodology for applying and construing such rules and with any other
standard Visa methodology for applying and construing such rules that is not
inconsistent with such rules or such published methodology.

“DCRS Settlement Liability Amount” has the meaning set forth in Section 3.4.

“Eligible Visa Issuer” means an issuer that issued any U.S. Alerted-On Account
and is not a No ADCR Recovery Issuer.

“Final ADCR Liability Amount” has the meaning set forth in Section 3.3.

“Final ADCR Liability Component” has the meaning set forth in Section 3.3.

“Final DCRS Liability Amount” has the meaning set forth in Section 3.4.

“Final DCRS Liability Component” has the meaning set forth in Section 3.4.

“Fines” means the $780,000 in fines imposed on and collected from the HPS
Acquirers by Visa related to the HPS Intrusion.

“HPS” has the meaning set forth in the preamble hereto.

“HPS Acquirers” means KeyBank and Heartland Bank, in their capacities as
acquiring banks for HPS in the Visa payment-card network.

“HPS Intrusion” means the HPS computer system intrusion(s) that are the subject
of Visa case numbers US-2009-046, AP-2009-046, CA-2009-046, CE-2009-046,
LA-2009-046, VE-2009-046, and all their subparts.

“Interlink” means Interlink Network, Inc., a wholly owned subsidiary of Visa
U.S.A. Inc.

“KeyBank” has the meaning set forth in the preamble hereto.

“Loan” has the meaning set forth in Section 7.2.

“Loan Commitment” has the meaning set forth in Section 7.2.

 

- 4 -



--------------------------------------------------------------------------------

“Loan Commitment Certificate” means a certificate executed by duly authorized
officers of HPS and the HPS Acquirers, which certificate certifies that the Loan
Commitment Condition has been satisfied.

“Loan Commitment Condition” has the meaning set forth in Section 7.2.

“Loan Commitment Deadline” has the meaning set forth in Section 7.2.

“Loan Commitment Termination Notice” has the meaning set forth in Section 9.2.7.

“Maximum Final ADCR Recovery Amount” means, as to any Eligible Visa Issuer, an
amount equal to the product of (i) the ADCR Settlement Liability Amount and
(ii) a fraction, the numerator of which is that Eligible Visa Issuer’s Notional
ADCR Recovery and the denominator of which is the Preliminary ADCR Liability
Amount; provided, however, that in the event the foregoing calculation results
in an amount less than $25 in the case of any Eligible Visa Issuer, such
issuer’s Maximum Final ADCR Recovery Amount shall be zero.

“Maximum Final DCRS Recovery Amount” means, as to any DCRS-Eligible Visa Issuer,
an amount equal to the product of (i) the DCRS Settlement Liability Amount and
(ii) a fraction, the numerator of which is that DCRS-Eligible Visa Issuer’s
Notional DCRS Recovery and the denominator of which is the Preliminary DCRS
Liability Amount.

“Minimum Recovery Amount” means, for those Eligible Visa Issuers eligible to
receive a Minimum Recovery Amount, the amount determined as follows: (i) for
Eligible Visa Issuers whose Notional ADCR Recovery Amount is between $0.01 and
$24.99, their “Minimum Recovery Amount” is $100; (ii) for Eligible Visa Issuers
whose Notional ADCR Recovery Amount is between $25.00 and $699.99, their
“Minimum Recovery Amount” is $750; and (iii) for Eligible Visa Issuers whose
Notional ADCR Recovery Amount is between $700.00 and $1,000.00, their “Minimum
Recovery Amount” is $1,000.

“Minimum Recovery Component” has the meaning set forth in Section 3.2.

“No ADCR Recovery Issuer” means an issuer that issued any U.S. Alerted-On
Account and is not entitled to recovery under the ADCR Rules because the issuer
had not registered to receive CAMS Alerts prior to January 19, 2009 and/or had
not enrolled in ADCR prior to January 19, 2009 and had $0 counterfeit fraud
recovery under the ADCR Rules.

“Non-U.S. Alerted-On Account” means an Alerted-On Account issued by an issuer
under a BIN that is assigned by Visa Inc. or by any Affiliated Person of Visa
Inc. other than Visa U.S.A. Inc. (or Interlink or Plus).

“Notional ADCR Recovery” means, as to any Eligible Visa Issuer, the portion of
the Preliminary ADCR Liability Amount allocable to such issuer on its Alerted-On
Accounts as calculated by Visa pursuant to the ADCR Rules, such calculation to
be made without regard to the ADCR Rule that only recovery amounts of $25 or
more are collected and distributed to affected Visa members.

 

- 5 -



--------------------------------------------------------------------------------

“Notional ADCR Recovery Amount” means, as to any Eligible Visa Issuer, an amount
equal to its Notional ADCR Recovery multiplied by 0.4042.

“Notional ADCR Recovery Component” has the meaning set forth in Section 3.1.

“Notional DCRS Recovery” means, as to any DCRS-Eligible Visa Issuer, the portion
of the Preliminary DCRS Liability Amount allocable to such issuer on its
Alerted-On Accounts as calculated by Visa pursuant to the DCRS Rules.

“Operating Regulations” means the governing bylaws, rules and regulations,
published policies, and any other manuals of Visa or any Affiliated Person of
Visa prepared in connection with any program or service or activity of Visa or
any Affiliated Person of Visa and published to the members of Visa or any
Affiliated Person of Visa from time to time, for example, and not by way of
limitation, the Visa International Operating Regulations and Visa U.S.A. Inc.
Operating Regulations.

“Opt-In Termination Notice” has the meaning set forth in Section 9.2.6.

“Opt-In Threshold Condition” has the meaning set forth in Section 9.1.

“Person” means any individual or corporation, association, partnership, limited
liability company, joint venture, joint stock or other company, business trust,
trust, organization, governmental authority or other entity of any kind.

“Plus” means Plus System, Inc., a wholly owned subsidiary of Visa U.S.A. Inc.

“Preliminary ADCR Liability Amount” has the meaning set forth in Section 7.1.

“Preliminary DCRS Liability Amount” has the meaning set forth in Section 7.1.

“Release” has the meaning set forth in Section 8.1.

“SEC” has the meaning set forth in Section 11.14.

“Settlement” means the settlement embodied in this Settlement Agreement.

“Settlement Account” has the meaning set forth in Section 5.

“Settlement Amounts” has the meaning set forth in Section 3.

“Settlement Agreement” has the meaning set forth in the preamble hereto.

“Settlement Payment” means an amount equal to (i) the aggregate amount of all
Accepting Issuers’ Alternative Recovery Amounts, plus (ii) the aggregate amount
of the Actual Final ADCR Recovery Amounts of the Eligible Visa Issuers that are
not Accepting Issuers, plus (iii) the aggregate amount of the Actual Final DCRS
Recovery Amounts of the DCRS-Eligible Visa Issuers,

 

- 6 -



--------------------------------------------------------------------------------

plus (iv) the amount of the Visa Third-Party Expenses Amount, minus
(v) $780,000, which represents the amount of the Fines.

“Termination Date” has the meaning set forth in Section 9.2.

“U.S. Alerted-On Account” means an Alerted-On Account issued by an issuer under
a BIN that is assigned by Visa U.S.A. Inc. (or Interlink or Plus).

“Visa” has the meaning set forth in the preamble hereto.

“Visa Account” means a payment card account with the Visa Flag Symbol, Visa
Brand Mark, Interlink Flag Symbol, Interlink Brand Mark, Plus Flag Symbol, or
Plus Brand Mark issued by or through a member of Visa or of any Affiliated
Person of Visa (or by or through some other entity sponsored or licensed
directly or indirectly by Visa, any Affiliated Person of Visa, or any member of
Visa or of any Affiliated Person of Visa) that enables the purchase of goods or
services from a merchant.

“Visa Third-Party Expenses Amount” has the meaning set forth in Section 3.5.

1.2. Certain Rules of Construction. Except as otherwise explicitly specified to
the contrary, (a) references to a Section, Exhibit or Schedule means a Section
of, or Schedule or Exhibit to, this Settlement Agreement, (b) the word
“including” will be construed as “including without limitation,” (c) references
to a particular statute or regulation, including the Operating Regulations,
include all rules and regulations thereunder and any predecessor or successor
statute or regulation, in each case as amended or otherwise modified from time
to time, (d) words in the singular or plural form include the plural and
singular form, respectively and (e) references to a particular Person include
such Person’s successors and assigns to the extent not expressly prohibited by
this Settlement Agreement.

2. ACCOUNTING STATEMENT. Visa delivered to HPS and the HPS Acquirers the
Accounting Statement by means of the letter described in the definition of the
term “Accounting Statement”.

3. STRUCTURE. As described below, the maximum potential aggregate amount of the
amounts payable under the Settlement (the “Settlement Amounts”) will not exceed
$60,000,000. Visa shall credit the amount of the Fines towards the HPS
Acquirers’ payment of $780,000 of the Settlement Amounts as provided in
Section 7.1. The maximum aggregate portion of the Settlement Amounts further
payable by the HPS Acquirers as the Settlement Payment in accordance with
Section 5 will not exceed $59,220,000. This further amount is conditioned, as
specified in Section 8.2, upon the HPS Acquirers’ receiving funding for such
payment from HPS and being indemnified for such payment by HPS as specified in
Section 6 (subject to HPS’s being loaned by the HPS Acquirers the portion of the
funding for such indemnification specified in Section 8.2). The Settlement
Amounts will consist of five parts, including the Notional ADCR Recovery
Component, the Minimum Recovery Component, the Final ADCR Liability Component,
the Final DCRS Liability Component, and the Visa Third-Party Expenses Amount.
The $60,000,000 maximum potential aggregate amount of the Settlement Amounts
will be allocated among the Notional ADCR Recovery Component, Minimum Recovery

 

- 7 -



--------------------------------------------------------------------------------

Component, Final ADCR Liability Component, Final DCRS Liability Component, and
Visa Third-Party Expenses Amount, and the actual amounts of the Settlement
Amounts will be determined, as set forth in Sections 3.1-3.5 and Section 4.3
below.

3.1. Notional ADCR Recovery Component. The “Notional ADCR Recovery Component”
will be funded in the maximum amount of $52,547,748.70. The actual amount of the
Notional ADCR Recovery Component shall be the aggregate amount of the Notional
ADCR Recovery Amounts for each of the Eligible Visa Issuers entitled to be
offered a Notional ADCR Recovery Amount that is an Accepting Issuer. The
Notional ADCR Recovery Amounts for all Eligible Visa Issuers entitled to be
offered a Notional ADCR Recovery Amount shall total, in the aggregate, to the
maximum aggregate amount of the Notional ADCR Recovery Component.

3.2. Minimum Recovery Component. The “Minimum Recovery Component” will be funded
in the maximum amount of $1,314,400. The actual amount of the Minimum Recovery
Component shall be the aggregate amount of the Minimum Recovery Amounts for each
of the Eligible Visa Issuers entitled to be offered a Minimum Recovery Amount
that is an Accepting Issuer. The Minimum Recovery Amounts for all Eligible Visa
Issuers entitled to be offered a Minimum Recovery Amount shall total, in the
aggregate, to the maximum aggregate amount of the Minimum Recovery Component.

3.3. Final ADCR Liability Component. The “Final ADCR Liability Component” will
be funded in the maximum amount of $5,309,058.65, unless the Opt-In Threshold
Condition is not met and is waived pursuant to Section 9.3. The actual amount of
the Final ADCR Liability Component shall be the aggregate amount of the Actual
Final ADCR Recovery Amounts for each of the Eligible Visa Issuers that is not an
Accepting Issuer. The Actual Final ADCR Recovery Amounts for all Eligible Visa
Issuers shall not exceed, in the aggregate, the Final ADCR Liability Amount. The
final liability amount of the HPS Acquirers under the ADCR Rules by reason of
the HPS Intrusion (the “Final ADCR Liability Amount”) will be an amount that
does not exceed $26,545,293.25, which constitutes 20.21% of the Preliminary ADCR
Liability Amount (such not-to-exceed amount being defined as the “ADCR
Settlement Liability Amount”).

3.4. Final DCRS Liability Component. The “Final DCRS Liability Component” will
be funded in the maximum amount of $5,140,550.20. The actual amount of the Final
DCRS Liability Component shall be the aggregate amount of the Actual Final DCRS
Recovery Amounts for all the DCRS-Eligible Visa Issuers. The Actual Final DCRS
Recovery Amounts for all DCRS-Eligible Visa Issuers shall total, in the
aggregate, to the amount of the Final DCRS Liability Amount. The final liability
amount of the HPS Acquirers under the DCRS Rules by reason of the HPS Intrusion
(the “Final DCRS Liability Amount”) will be an amount that does not exceed
$5,140,550.20, which constitutes 40.42% of the Preliminary DCRS Liability Amount
(such not-to-exceed amount being defined herein as the “DCRS Settlement
Liability Amount”).

 

- 8 -



--------------------------------------------------------------------------------

3.5. Visa Third-Party Expenses Amount. The “Visa Third-Party Expenses Amount”
means $997,301.10, which is the amount of third-party legal and other expenses
paid or payable by Visa related to the HPS Intrusion.

4. ALTERNATIVE RECOVERY OFFER. On January 14, 2010 (the “Alternative Recovery
Offer Date”), Visa shall send by electronic mail to each Eligible Visa Issuer
the communication attached as Exhibit 4 (the “Alternative Recovery Offer
Communication”), appropriately completed for each such Eligible Visa Issuer.

4.1. Terms of Communication. The Alternative Recovery Offer Communication shall
include an offer to the Eligible Visa Issuer to which it is addressed of such
issuer’s Alternative Recovery Amount, as an alternative to any recovery in
connection with such issuer’s U.S. Alerted-On Accounts that such issuer might be
entitled to under the Operating Regulations by reason of costs allegedly
incurred by such issuer by reason of the HPS Intrusion (the “Alternative
Recovery Offer”). The Alternative Recovery Offer Communication also shall
recommend acceptance of the Alternative Recovery Offers by Eligible Visa
Issuers. Each Eligible Visa Issuer that on or before the Alternative Recovery
Acceptance Deadline executes and delivers to Visa the “Alternative Recovery
Acceptance” appearing as Exhibit A to the Alternative Recovery Offer
Communication (the “Alternative Recovery Acceptance”) is an “Accepting Issuer.”
As provided in the Alternative Recovery Acceptance, each Accepting Issuer shall,
effective on the Consummation Date, irrevocably waive the Accepting Issuer’s
right to assert against Visa, HPS, the HPS Acquirers, and the Affiliated Persons
of each of them, and shall fully and finally release Visa, HPS, the HPS
Acquirers, and the Affiliated Persons of each of them from, the following:
(a) any claim or right of recovery the Accepting Issuer might otherwise have had
in respect of any of its U.S. Alerted-On Accounts under the Operating
Regulations (whether under the ADCR Rules or otherwise) by reason of any matter,
occurrence, or event pertaining to the HPS Intrusion, (b) any dispute or
objection the Accepting Issuer might otherwise be entitled to raise or make with
respect to the amount, or the calculation of the amount, of its Alternative
Recovery Amount and its Maximum Final ADCR Recovery Amount as shown in the
Alternative Recovery Offer, and (c) any claim or right the Accepting Issuer
might be entitled to assert, and any monetary recovery or other relief that the
Accepting Issuer might be entitled to seek or receive, in any litigation or
other proceeding (including without limitation the pending putative class action
proceedings consolidated under the caption entitled In Re: Heartland Payment
Systems Inc. Data Security Breach Litigation, Master Docket No. 09-md-02046,
pending in the United States District Court for the Southern District of Texas),
or under any other laws, rules or regulations, in connection with any injury or
harm the Accepting Issuer may have incurred in its capacity as an issuer of Visa
accounts with respect to any of its U.S. Alerted-On Accounts by reason of any
matter, occurrence, or event pertaining to the HPS Intrusion (whether or not
such matter, occurrence, or event is known to the Accepting Issuer as of the
date of the Alternative Recovery Acceptance). Visa agrees to provide to HPS and
to the HPS Acquirers on a daily basis, beginning the day after the Alternative
Recovery Offer Date and ending on the day after the Alternative Recovery
Acceptance Deadline, a copy of each Alternative Recovery Acceptance received by
Visa on the preceding day and an update, in the required form of the Alternative
Recovery Acceptance Report, as to whether and by what amount the Opt-In
Threshold Condition has or has not been satisfied.

 

- 9 -



--------------------------------------------------------------------------------

4.2. Alternative Recovery Amount. Under its Alternative Recovery Offer, each
Eligible Visa Issuer shall be offered either the Notional ADCR Recovery Amount
or the Minimum Recovery Amount applicable to that issuer (as to each issuer, its
“Alternative Recovery Amount”). Except for those Eligible Visa Issuers that are
offered a Minimum Recovery Amount, each Eligible Visa Issuer’s Alternative
Recovery Amount shall equal such issuer’s Notional ADCR Recovery Amount. Any
Eligible Visa Issuer whose Notional ADCR Recovery Amount would have been greater
than $0 but less than $1,000 will not be offered a Notional ADCR Recovery
Amount, and instead such Eligible Visa Issuer’s Alternative Recovery Amount
shall equal such issuer’s Minimum Recovery Amount. Effective on the Consummation
Date, each Accepting Issuer shall be entitled to receive either the Notional
ADCR Recovery Amount or the Minimum Recovery Amount applicable to that issuer.

4.3. Reduction of Maximum Amounts of Components for Non-Acceptances and
Acceptances of Alternative Recovery Offers. The maximum potential aggregate
amounts of the Notional ADCR Recovery Component and of the Minimum Recovery
Component assume 100% acceptance of the Alternative Recovery Offers by the
Eligible Visa Issuers, and the maximum potential aggregate amount of the Final
ADCR Liability Component assumes the Alternative Recovery Offers are accepted by
Eligible Visa Issuers that issued, in the aggregate, exactly 80% of the
aggregate number of Eligible Visa Issuers’ U.S. Alerted-On Accounts. The only
portions of those maximum potential aggregate amounts actually payable under the
Settlement shall be the aggregate amount of the Alternative Recovery Amounts of
each Accepting Issuer and the aggregate amount of the Actual Final ADCR Recovery
Amounts of each Eligible Visa Issuer that is not an Accepting Issuer.
Accordingly, the liability of HPS and the HPS Acquirers under this Settlement
Agreement with respect to the maximum potential aggregate amounts of the
Notional ADCR Recovery Component and the Minimum Recovery Component will be
reduced from the maximum amounts of these components, dollar for dollar, by the
Alternative Recovery Amounts applicable to Eligible Visa Issuers that are not
Accepting Issuers. In addition, because each Accepting Issuer will receive
either the Notional ADCR Recovery Amount or the Minimum Recovery Amount
applicable to that issuer, any Accepting Issuer will not be entitled to receive
its Actual Final ADCR Recovery Amount. Thus, the liability of HPS and the HPS
Acquirers under this Settlement Agreement with respect to the maximum potential
aggregate amount of the Final ADCR Liability Component will be reduced from the
maximum amount of that component, dollar for dollar, to the extent such maximum
amount exceeds the amount calculated by subtracting the Maximum Final ADCR
Recovery Amount of each Accepting Issuer from the Final ADCR Liability Amount.
In the event that the Opt-In Threshold Condition is not met, but is waived as
provided in Section 9.3, the maximum potential aggregate amount of the Final
ADCR Liability Component shall increase to an amount equal to the aggregate
amount of the Actual Final ADCR Recovery Amounts for each of the Eligible Visa
Issuers that is not an Accepting Issuer.

4.4. Alternative Recovery Acceptance Report. Before 12 noon, Eastern time,
February 3, 2010, Visa shall deliver to HPS and the HPS Acquirers a written
report (the “Alternative Recovery Acceptance Report”) (a) identifying by name
(and by the numerical identifier used for such issuer in the Accounting
Statement) each Accepting Issuer and (b) providing (with the names of the
issuers redacted and replaced with the same numerical identifiers used for such
issuers in the Accounting Statement) a tabulation, in the same format as the
Accounting Statement, of the Eligible Visa Issuers that are not Accepting
Issuers. The Alternative Recovery

 

- 10 -



--------------------------------------------------------------------------------

Acceptance Report shall also set forth, for each Eligible Visa Issuer, (i) the
same information contained in the Accounting Statement, (ii) the calculation and
amount of each Eligible Visa Issuer’s Actual Final ADCR Recovery Amount, and
(iii) the calculation and amount of each DCRS-Eligible Visa Issuer’s Actual
Final DCRS Recovery Amount. The Alternative Recovery Acceptance Report also
shall set forth Visa’s calculation of the aggregate amount of all Accepting
Issuers’ Alternative Recovery Amounts, the aggregate amount of the Actual Final
ADCR Recovery Amounts of the Eligible Visa Issuers that are not Accepting
Issuers, and the aggregate amount of the Actual Final DCRS Recovery Amounts of
the DCRS-Eligible Visa Issuers. Finally, the Alternative Recovery Acceptance
Report shall set forth the calculation of the number of U.S. Alerted-On Accounts
covered by Alternative Recovery Acceptances on an issuer-by-issuer basis and
whether the Opt-In Threshold Condition has or has not been satisfied and by what
amount as provided in Section 9.1. The delivery of the Alternative Recovery
Acceptance Report by Visa shall constitute a representation and warranty by
Visa, and Visa shall thereby represent and warrant, that (i) Visa has correctly
identified the Accepting Issuers, that each such Accepting Issuer has timely
provided Visa with a correct and complete Alternative Recovery Acceptance, and
that the information contained in the Alternative Recovery Acceptance Report
regarding the Accepting Issuers is correct and complete, and (ii) Visa has
correctly identified those Eligible Visa Issuers that are not Accepting Issuers
and therefore are not entitled to payment of an Alternative Recovery Amount and
the information contained in the Alternative Recovery Acceptance Report with
respect to such issuers is correct and complete. The Alternative Recovery
Acceptance Report shall be accompanied by copies of all of the Alternative
Recovery Acceptances reflected therein that have not previously been provided to
HPS and the HPS Acquirers as specified in Section 4.1.

5. OBLIGATIONS OF THE HPS ACQUIRERS; DISTRIBUTION BY VISA. Subject to all the
conditions of this Settlement Agreement and the satisfaction of the other
parties’ obligations hereunder (including without limitation the HPS Acquirers’
receipt of funds from HPS as called for by Section 6 and Visa’s crediting the
amount of the Fines towards the HPS Acquirers’ payment of $780,000 of the
Settlement Amounts as called for by Section 7.1), (a) the HPS Acquirers shall
pay the Settlement Payment to Visa by making such funds available to Visa to
take through Visa’s settlement process in same day funds, not later than
February 19, 2010, from KeyBank’s settlement account #352141006606, associated
with BID # 10000646 (“Settlement Account”), after HPS has funded the Settlement
Account with the Settlement Payment, and (b) Visa shall, on or before
February 25, 2010, distribute to each Accepting Issuer its Alternative Recovery
Amount and, within 60 days thereafter, distribute to each Eligible Visa Issuer
that is not an Accepting Issuer its Actual Final ADCR Recovery Amount and to
each DCRS-Eligible Visa Issuer its Actual Final DCRS Recovery Amount. It is
understood that Visa is acting as a conduit for the payments to be made to
Eligible Visa Issuers and DCRS-Eligible Visa Issuers under this Settlement
Agreement. Visa is not obligated to make any of the distributions called for by
clause (b) of the first sentence of this Section 5 until funds have been
received from the HPS Acquirers as called for by clause (a) of the first
sentence of this Section 5. Each HPS Acquirer separately warrants and represents
to Visa that the portion of the Settlement Payment to be deposited by such HPS
Acquirer into the Settlement Account pursuant to this Section 5 shall be made
from good funds that are the property of such HPS Acquirer and that are not
subject to avoidance from Visa for any reason, including any claim in bankruptcy
or insolvency proceedings of HPS, but excluding avoidance occurring as a result
of restoration of the parties’ positions pursuant to Section 11.6 or any
material breach by Visa of the terms of the Settlement Agreement or any
representation or warranty therein.

 

- 11 -



--------------------------------------------------------------------------------

6. HPS INDEMNITY. Conditioned upon HPS’s being loaned by the HPS Acquirers the
portion of the Settlement Payment specified in Section 8.2, HPS agrees to
indemnify and hold harmless the HPS Acquirers from and against payment of the
Settlement Payment required by the terms of Section 5. This indemnification is
separate and apart from any indemnification obligations pursuant to agreements
between KeyBank or Heartland Bank and HPS which preexisted this Settlement
Agreement. Upon HPS’s becoming obligated to indemnify and hold harmless the HPS
Acquirers from and against payment of the Settlement Payment under this
Settlement Agreement, HPS shall, sufficiently in advance of the due date of such
payment so as to enable the HPS Acquirers to pay Visa the Settlement Payment
timely, and conditioned upon its having been loaned by the HPS Acquirers the
portion of the Settlement Payment specified in Section 8.2 sufficiently in
advance of the due date of such payment so as to enable HPS to pay the
Settlement Payment to the HPS Acquirers timely, pay the amount of the Settlement
Payment to the HPS Acquirers by funding the Settlement Account with same day
funds equal to the Settlement Payment.

7. APPEAL RULING CONDITION; VISA RELEASE.

7.1. Appeal Ruling Condition. Visa has imposed on and collected from the HPS
Acquirers the Fines and has made a preliminary determination that the HPS
Acquirers are liable to Visa under the ADCR Rules in the estimated amount of
$131,347,319.41 (the “Preliminary ADCR Liability Amount”) and under the DCRS
Rules in the estimated amount of $12,717,838.19 (the “Preliminary DCRS Liability
Amount”). The HPS Acquirers have submitted the Acquirer Appeals to the CRC, and
the CRC has not yet ruled on the Acquirer Appeals. The obligations of the HPS
Acquirers and HPS to make any of the payments required by the terms of this
Settlement Agreement and to deliver the Release are subject to the condition
(the “Appeal Ruling Condition”) that (a) the Appeal Ruling shall have been
rendered by the CRC and become final and unconditional, subject only to the
consummation of the Settlement, at or before 5:00 p.m., Pacific time, on
February 11, 2010 (the “Appeal Ruling Deadline”) and (b) the Appeal Ruling shall
(i) determine that the HPS Intrusion is deemed catastrophic under the ADCR Rules
and that, as a result, Visa will implement an alternative recovery process for
compensating the Eligible Visa Issuers; (ii) determine that Visa will exercise
its right under the DCRS Rules to adjust the HPS Acquirers’ total liability for
the DCRS-Eligible Visa Issuers under the DCRS Rules; (iii) determine that,
taking into account all the facts and circumstances, including the overall terms
of the Settlement, the appropriate alternative process and adjustment to
implement under the ADCR Rules and DCRS Rules is one that results in the Final
ADCR Liability Amount and the Final DCRS Liability Amount being in accordance
with the terms of this Settlement Agreement, including specifically the terms of
Section 3.3 and Section 3.4; and (iv) credit the amount of the Fines ($780,000)
towards the HPS Acquirers’ payment of the Settlement Amounts. The CRC need not
rule on the Acquirer Appeals unless and until HPS and the HPS Acquirers deliver
the Loan Commitment Certificate to Visa. In the event the Appeal Ruling
Condition is satisfied, Visa shall deliver the Appeal Ruling Certificate to HPS
and the HPS Acquirers on or before the Appeal Ruling Deadline. The delivery of
the Appeal Ruling Certificate by Visa shall constitute a representation and
warranty by Visa, and Visa shall thereby represent and warrant, that the

 

- 12 -



--------------------------------------------------------------------------------

Appeal Ruling Certificate is accurate. Visa’s submission to the CRC requesting
the Appeal Ruling and the crediting of the Fines towards the Settlement Amounts
is expressly conditioned on the satisfaction or waiver of the Opt-In Threshold
Condition and the Loan Commitment Condition. If the Appeal Ruling Condition is
satisfied and the Appeal Ruling Certificate is delivered on or before the Appeal
Ruling Deadline, HPS and the HPS Acquirers shall not have the right to terminate
the Settlement Agreement as provided in Section 9.2.5.

7.2. Loan Commitment Condition. The obligations of Visa to request the Appeal
Ruling, credit the Fines towards the Settlement Amounts, and consummate the
Settlement are all subject to the condition (the “Loan Commitment Condition”)
that on or before the Loan Commitment Deadline HPS and the HPS Acquirers shall
have mutually agreed upon the terms (the “Loan Commitment”) of loans in the
collective principal amount of not less than $53 million (the “Loan”), the
proceeds of which will be used by HPS as a portion of its payment of the amount
of the Settlement Payment to the HPS Acquirers, which Settlement Payment is in
satisfaction of HPS’s indemnification obligation as set forth in Section 6. In
the event the Loan Commitment Condition is satisfied, HPS and the HPS Acquirers
shall deliver the Loan Commitment Certificate to Visa at or before 5:00 p.m.,
Pacific time, on February 8, 2010 (the “Loan Commitment Deadline”). The delivery
of the Loan Commitment Certificate by HPS and the HPS Acquirers shall constitute
a representation and warranty by HPS and the HPS Acquirers, and HPS and the HPS
Acquirers shall thereby represent and warrant, that the Loan Commitment
Condition was satisfied and that any conditions to the funding of the Loan set
forth in the executed Loan Commitment documents beyond satisfaction of the
Opt-In Threshold Condition and the Appeal Ruling Condition are expected in good
faith by such parties to be satisfied or waived; provided, however, the issuance
of the Loan Commitment Certificate shall not imply any obligation by the HPS
Acquirers to waive the satisfaction of any such conditions. If the Loan
Commitment Condition has been satisfied and the conditions to the funding of the
Loan set forth in the Loan Commitment have been met, and subject to all the
other conditions to consummation of the Settlement having been satisfied or
waived, HPS and the HPS Acquirers shall close on the Loan, and the HPS Acquirers
shall provide HPS with the proceeds of the Loan, sufficiently in advance of the
Consummation Date so as to enable the HPS Acquirers and HPS to satisfy timely
their payment obligations under Sections 5 and 6 respectively.

7.3. Visa Release. Effective upon and subject to the Consummation Date having
occurred as provided in this Settlement Agreement, Visa (on behalf of itself and
its Affiliated Persons) hereby releases HPS, the HPS Acquirers, and any
Affiliated Person of HPS or the HPS Acquirers from, and Visa agrees that Visa
and its Affiliated Persons will not subsequent to the Consummation Date impose
on, collect from, or assert against HPS or any of the HPS Acquirers or any
Affiliated Person of HPS or the HPS Acquirers, any claim, amount, demand,
condition, or liability (including but not limited to any fine, assessment,
change in interchange fee rate, or expense or cost reimbursement or recovery,
whether under the ADCR Rules or the DCRS Rules or the Appeal Ruling or
otherwise) with respect to (a) the HPS Intrusion or (b) any alleged
non-compliance by HPS with Visa’s data-security requirements on or before the
date of this Settlement Agreement to the extent such alleged non-compliance is
based on facts that relate to the HPS Intrusion (whether or not such facts were
known to Visa as of the date of this Settlement Agreement ) or that were known
to Visa as of the date of this Settlement Agreement (whether or not such facts
relate to the HPS Intrusion). To further effectuate the intention of the

 

- 13 -



--------------------------------------------------------------------------------

preceding sentence, Visa certifies that it has read and understands, and hereby
expressly waives, the benefits of Section 1542 of the California Civil Code, and
any and all similar statutes, rules and legal doctrines in California or any
other jurisdiction.

8. RELEASE; CONSUMMATION DATE.

8.1. Release. Upon the satisfaction of all of the other conditions set forth in
Section 8.2 below, HPS and the HPS Acquirers agree that they shall deliver to
Visa the Release attached to this Settlement Agreement as Exhibit 8.1 (the
“Release”).

8.2. Conditions to Consummation; Consummation Date. It is a condition to the
consummation of the Settlement that a termination notice pursuant to Section 9.2
shall not have been given by HPS, Visa, or the HPS Acquirers. In the event that
such a termination notice has not been given, the Settlement shall be
consummated on the date (which is expected to be February 19, 2010) (the
“Consummation Date”) when all of the following conditions shall have been
satisfied:

 

  (a) HPS and the HPS Acquirers shall have closed on, and HPS shall have
received from the HPS Acquirers the proceeds of, the Loan;

 

  (b) HPS shall have paid the HPS Acquirers the entire amount of the Settlement
Payment as set forth in Section 6;

 

  (c) The HPS Acquirers shall have paid the Settlement Payment to Visa as set
forth in Section 5;

 

  (d) HPS and the HPS Acquirers shall have executed and delivered the Release
described in Section 8.1; and

 

  (e) The representations and warranties of each party shall be true and correct
in all material respects on the Consummation Date with the same force and effect
as if made as of the Consummation Date and each Party shall have performed and
complied with all agreements, obligations and covenants contained in this
Settlement Agreement that are required to be performed or complied with by it as
of the Consummation Date.

9. OPT-IN THRESHOLD CONDITION; TERMINATION.

9.1. Opt-In Threshold Condition. The obligations of the HPS Acquirers and HPS to
pay the Settlement Payment and to deliver the Release are subject to the further
condition that at or before 5:00 p.m., Pacific time, on January 29, 2010 (the
“Alternative Recovery Acceptance Deadline”) the aggregate number of the
Accepting Issuers’ U.S. Alerted-On Accounts shall be not less than eighty
percent (80%) of the aggregate number of the Eligible Visa Issuers’ U.S.
Alerted-On Accounts (such condition relative to the aggregate number of the
Accepting Issuers’ U.S. Alerted-On Accounts is herein called the “Opt-In
Threshold Condition”). The Alternative Recovery Acceptance Report shall set
forth calculations that show whether and by what amount the Opt-In Threshold
Condition has or has not been satisfied.

 

- 14 -



--------------------------------------------------------------------------------

9.2. Termination. This Settlement Agreement may be terminated (the date on which
the Agreement is terminated shall be referred to as the “Termination Date”) at
any time prior to the Consummation Date:

9.2.1. by mutual written consent of HPS, the HPS Acquirers, and Visa;

9.2.2. by any of HPS, the HPS Acquirers, and Visa, by written notice to the
other parties, at any time after March 5, 2010 if the Consummation Date has not
occurred by such date (unless the Consummation Date has not occurred as the
result of one or more breaches or violations of, or material inaccuracy in, any
covenant, agreement, representation or warranty of this Settlement Agreement by
the terminating party);

9.2.3. by HPS or the HPS Acquirers, by written notice to the other parties, if
either (i) there has been or will be a material breach of, or material
inaccuracy in, any representation or warranty of Visa contained in this
Settlement Agreement as of the date of this Settlement Agreement or as of any
subsequent date (other than representations or warranties that expressly speak
only as of a specific date or time, with respect to which HPS or the HPS
Acquirers’ right to terminate will arise only in the event of a breach of, or
material inaccuracy in, such representation or warranty as of such specified
date or time), or (ii) Visa has breached or violated any of its covenants and
agreements contained in this Settlement Agreement;

9.2.4. by Visa, by written notice to the other parties, if either (i) there has
been or will be a material breach of, or material inaccuracy in, any
representation or warranty of either HPS or the HPS Acquirers contained in this
Settlement Agreement as of the date of this Settlement Agreement or as of any
subsequent date (other than representations or warranties that expressly speak
only as of a specific date or time, with respect to which Visa’s right to
terminate will arise only in the event of a breach of, or material inaccuracy
in, such representation or warranty as of such specified date or time), or
(ii) HPS or the HPS Acquirers has breached or violated any of its covenants and
agreements contained in this Settlement Agreement;

9.2.5. by any of HPS, the HPS Acquirers, and Visa, by written notice to the
other parties (which shall reference this Section 9.2.5) (the “Appeal Ruling
Termination Notice”) not later than February 16, 2010, if the Appeal Ruling
Certificate is not delivered in writing to HPS and the HPS Acquirers or the
Appeal Ruling Condition is in any respect not satisfied on or before the Appeal
Ruling Deadline;

9.2.6. by any of HPS, the HPS Acquirers, and Visa, by written notice to the
other parties (which shall reference this Section 9.2.6) (the “Opt-In
Termination Notice”) not later than February 5, 2010, if the Opt-In Threshold
Condition is not satisfied on or before the Alternative Recovery Acceptance
Deadline or if the Alternative Recovery Acceptance Report is not delivered to
HPS and the HPS Acquirers by Visa by 12 noon, Eastern time on February 3, 2010;
and

 

- 15 -



--------------------------------------------------------------------------------

9.2.7. by Visa, by written notice to the other parties (which shall reference
this Section 9.2.7) (the “Loan Commitment Termination Notice”) not later than
February 10, 2010, if the Loan Commitment Certificate is not delivered in
writing to Visa or the Loan Commitment Condition is in any respect not satisfied
on or before the Loan Commitment Deadline.

9.3. Effectiveness of Termination Notices; Process for Waiver of Certain
Termination Rights. Effective with any termination notice permitted under
Section 9.2 being delivered as provided in Section 11.1, this Settlement
Agreement shall terminate and be of no further force or effect, except as
provided in Section 9.4; provided, however, that:

9.3.1. in the event that the Appeal Ruling Condition shall not have been timely
satisfied, HPS, the HPS Acquirers, and Visa shall have the right, in their
individual absolute discretion, but acting collectively and by means of a
writing delivered as provided in Section 11.1, to waive the Appeal Ruling
Condition, it being understood that any of HPS, the HPS Acquirers, and Visa has
the right under Section 9.2 to send the Appeal Ruling Termination Notice as
provided herein.

9.3.2. in the event that the Opt-In Threshold Condition shall not have been
timely satisfied, HPS, the HPS Acquirers, and Visa shall have the right, in
their individual absolute discretion, but acting collectively and by means of a
writing delivered as provided in Section 11.1, to waive the Opt-In Threshold
Condition, it being understood that any of HPS, the HPS Acquirers, and Visa has
the right under Section 9.2 to send the Opt-In Termination Notice as provided
herein.

9.4. Effect of Termination. If this Settlement Agreement is terminated by any
party as permitted by Section 9.2, such termination shall be effective as
against all parties to this Settlement Agreement and shall be without liability
of any party to the other parties to this Settlement Agreement, except for
liabilities arising in respect of any breaches or violations of, or inaccuracies
in, any party’s representations, warranties, and covenants under this Settlement
Agreement on or prior to the Termination Date. In the event of such termination
it is agreed by the parties that, as provided in Section 11.13, none of Visa’s
agreement to present the Alternative Recovery Offers to Eligible Visa Issuers or
its agreement to make a submission to the CRC requesting the Appeal Ruling and
the crediting of the Fines, any CRC Appeal Ruling in accordance with the Appeal
Ruling Condition, the HPS Acquirers’ agreement to pay the Settlement Payment,
and HPS’s agreement to indemnify the HPS Acquirers for such payment, the
existence of this Settlement Agreement, or any other provision of this
Settlement Agreement, shall be cited in any way by Visa, the HPS Acquirers, or
HPS, or be deemed evidence of an admission on the part of any of the parties, in
any subsequent dispute regarding the propriety of the standard ADCR and DCRS
processes or in any other subsequent dispute other than a dispute relative to
the enforcement of this Settlement Agreement. The provisions of this Section 9.4
and Section 11 (except 11.11 and 11.12) shall survive any termination that
occurs pursuant to and in accordance with Section 9.2.

 

- 16 -



--------------------------------------------------------------------------------

10. REPRESENTATIONS AND WARRANTIES. Each of the parties to this Settlement
Agreement makes the following representations and warranties to the other
parties:

10.1. Representations and Warranties of Visa. In addition to its representations
made in connection with the delivery of the Alternative Recovery Acceptance
Report as provided in Section 4.4 and the Appeal Ruling Certificate as provided
in Section 7.1, Visa hereby represents and warrants that:

10.1.1. Authorization. The execution, delivery and performance by Visa of its
obligations under this Settlement Agreement, including the Exhibits to which
Visa is a party, and the consummation by Visa of the transactions contemplated
hereby, are within its corporate powers and have been duly authorized by all
necessary corporate action. This Settlement Agreement constitutes, and each of
the Exhibits to which Visa is a party when executed and delivered by it will
constitute, a valid and binding agreement of Visa, enforceable against Visa in
accordance with its terms, except to the extent such enforceability may be
limited to bankruptcy, insolvency, moratorium or other similar laws affecting or
relating to creditors’ rights generally and general principles of equity.

10.1.2. Non-Contravention. The execution, delivery and performance by Visa of
this Settlement Agreement and the Exhibits to which Visa is a party (a) do not
and will not (i) violate the certificate of incorporation or by-laws of Visa, or
(ii) require any consent that has not been given or other action that has not
been taken by any Person under any instrument binding upon Visa, and (b) do not
require any action by or filing with any domestic or foreign, federal, state or
local governmental authority, department, court or agency.

10.1.3. No ADCR Recovery Issuers. The aggregate number of the Visa Accounts
issued by the No ADCR Recovery Issuers that were loaded into CAMS in connection
with the HPS Intrusion is 1,873,503.

10.1.4. Accounting Statement. The amounts of the Preliminary ADCR Liability
Amount, Preliminary DCRS Liability Amount, the Notional ADCR Recovery of each
Eligible Visa Issuer, and the Notional DCRS Recovery of each DCRS-Eligible
Issuer, as such amounts are set forth in the Accounting Statement, were
calculated in accordance with Visa’s standard methodologies. The amounts of the
Notional ADCR Recovery Amount, Minimum Recovery Amount (if applicable), and
Maximum Final ADCR Recovery Amount of each Eligible Visa Issuer, and of the
Notional DCRS Recovery Amount and Maximum Final DCRS Recovery Amount of each
DCRS-Eligible Issuer, as such amounts are set forth in the Accounting Statement,
were calculated in accordance with the terms of this Settlement Agreement. The
Accounting Statement shows:

 

  (a) the accurate number of U.S. Alerted-On Accounts for each Eligible Visa
Issuer entitled to recovery under this agreement;

 

  (b) the accurate amount of each Eligible Visa Issuer’s Notional ADCR Recovery,
Notional ADCR Recovery Amount, Minimum Recovery Amount (if applicable), and
Maximum Final ADCR Recovery Amount;

 

- 17 -



--------------------------------------------------------------------------------

  (c) the accurate amount of the Notional DCRS Recovery and Maximum Final DCRS
Recovery Amount of each DCRS-Eligible Visa Issuer; and

 

  (d) that the aggregate amount of the U.S. Alerted-On Accounts for all the
Eligible Visa Issuers is 86,765,509.

10.2. Representations and Warranties of HPS. HPS hereby represents and warrants
that:

10.2.1. Authorization. The execution, delivery and performance by HPS of its
obligations under this Settlement Agreement, including the Exhibits to which HPS
is a party, and the consummation by HPS of the transactions contemplated hereby,
are within its corporate powers and have been duly authorized by all necessary
corporate action. This Settlement Agreement constitutes, and each of the
Exhibits to which HPS is a party when executed and delivered by it will
constitute, a valid and binding agreement of HPS, enforceable against HPS in
accordance with its terms, except to the extent such enforceability may be
limited to bankruptcy, insolvency, moratorium or other similar laws affecting or
relating to creditors’ rights generally and general principles of equity.

10.2.2. Non-Contravention. The execution, delivery and performance by HPS of
this Settlement Agreement and the Exhibits to which HPS is a party (a) do not
and will not (i) violate the certificate of incorporation or by-laws of HPS, or
(ii) require any consent that has not been given or other action that has not
been taken by any Person under any instrument binding upon HPS, and (b) do not
require any action by or filing with any domestic or foreign, federal, state or
local governmental authority, department, court or agency.

10.3. Representations and Warranties of KeyBank. KeyBank hereby represents and
warrants that:

10.3.1. Authorization. The execution, delivery and performance by KeyBank of its
obligations under this Settlement Agreement, including the Exhibits to which
KeyBank is a party, and the consummation of the transactions contemplated hereby
by KeyBank, are within its corporate powers and have been duly authorized by all
necessary corporate action. This Settlement Agreement constitutes, and each of
the Exhibits to which KeyBank is a party when executed and delivered by it will
constitute, a valid and binding agreement of KeyBank, enforceable against
KeyBank in accordance with its terms, except to the extent such enforceability
may be limited to bankruptcy, insolvency, moratorium or other similar laws
affecting or relating to creditors’ rights generally and general principles of
equity.

10.3.2. Non-Contravention. The execution, delivery and performance by KeyBank of
this Settlement Agreement and the Exhibits to which KeyBank is a party (a) do
not and will not (i) violate the certificate of incorporation or by-laws of
KeyBank, or

 

- 18 -



--------------------------------------------------------------------------------

(ii) require any consent that has not been given or other action that has not
been taken by any Person under any instrument binding upon KeyBank, and (b) do
not require any action by or filing with any domestic or foreign, federal, state
or local governmental authority, department, court or agency.

10.4. Representations and Warranties of Heartland Bank. Heartland Bank hereby
represents and warrants that:

10.4.1. Authorization. The execution, delivery and performance by Heartland Bank
of its obligations under this Settlement Agreement, including the Exhibits to
which Heartland Bank is a party, and the consummation of the transactions
contemplated hereby by Heartland Bank, are within its corporate powers and have
been duly authorized by all necessary corporate action. This Settlement
Agreement constitutes, and each of the Exhibits to which Heartland Bank is a
party when executed and delivered by it will constitute, a valid and binding
agreement of Heartland Bank, enforceable against Heartland Bank in accordance
with its terms, except to the extent such enforceability may be limited to
bankruptcy, insolvency, moratorium or other similar laws affecting or relating
to creditors’ rights generally and general principles of equity.

10.4.2. Non-Contravention. The execution, delivery and performance by Heartland
Bank of this Settlement Agreement and the Exhibits to which Heartland Bank is a
party (a) do not and will not (i) violate the certificate of incorporation or
by-laws of Heartland Bank, or (ii) require any consent that has not been given
or other action that has not been taken by any Person under any instrument
binding upon Heartland Bank, and (b) do not require any action by or filing with
any domestic or foreign, federal, state or local governmental authority,
department, court or agency.

10.5. No Presumption. No breach of any representation and warranty made by any
party in this Settlement Agreement shall be presumed to be material merely by
reason of such representation and warranty having been characterized in this
Settlement Agreement as a representation and warranty and not merely as a
representation.

11. MISCELLANEOUS.

11.1. Notices. All notices, requests, demands, claims and other communications
required or permitted to be delivered, given or otherwise provided under this
Settlement Agreement must be in writing and must be delivered, given or
otherwise provided:

 

  (a) by hand (in which case, it will be effective upon delivery);

 

  (b) by facsimile (in which case, it will be effective upon receipt of
confirmation of good transmission);

 

  (c) by overnight delivery by a nationally recognized courier service (in which
case, it will be effective on the Business Day after being deposited with such
courier service); or

 

- 19 -



--------------------------------------------------------------------------------

  (d) by electronic mail (in which case it will be effective on transmission to
each representative of a party for whom an email address is listed below, unless
the party making delivery is notified that it was not received by such a
representative of the other party);

in each case, to the addressees listed below:

If to Visa, to it at:

Visa Inc.

900 Metro Center Boulevard

M1-9E

Foster City, CA 94404

Telephone number: 650-432-3200

Facsimile number: 650-432-2946

Email Address: edperez@visa.com

Attention: Eduardo D. Perez

with a copy to:

O’Melveny & Myers LLP

2 Embarcadero Center, 28th Floor

San Francisco, California 94111

Telephone number: (415) 984-8700

Facsimile number: (415) 984-8701

E-mail address: redwards@omm.com

Attention: Randall W. Edwards, Esq.

If to KeyBank, to it at:

KeyBank National Association

Mailcode: OH-01-27-0200

127 Public Square

Cleveland OH 44114-1306

Telephone number: (216) 689-3000

Facsimile number: (216) 689-5115

E-mail address: forrest_stanley@keybank.com

Attention: Forrest F. Stanley, Esq.

with a copy to:

Baker and Hostetler LLP

312 Walnut Street

Suite 3200

 

- 20 -



--------------------------------------------------------------------------------

Cincinnati, OH 45202-4074

Telephone number: (513) 929-3490

Facsimile number: (513) 929-0303

E-mail address: wweigel@bakerlaw.com

Attention: W. Breck Weigel, Esq.

If to Heartland Bank, to it at:

Heartland Bank

212 S. Central Avenue

St. Louis, MO 63105

Telephone Number: (314) 512-8604

Facsimile Number: (314) 512-8501

E-mail address: davidm@heartland-bank.com

Attention: David P. Minton

with a copy to:

Vorys, Sater, Seymour and Pease LLP

52 East Gay Street

Columbus, Ohio 43215

Telephone Number: (614) 464-6487

Facsimile Number: (614) 464-6350

E-mail address: bakahn@vorys.com

Attention: Benita A. Kahn, Esq.

If to HPS, to it at:

Heartland Payment Systems, Inc.

90 Nassau Street

Princeton, NJ 08542

Telephone number: (609) 683-3831 x2224

Facsimile number: (609) 683-3815

E-mail address: charles.kallenbach@e-hps.com

Attention: Charles Kallenbach, Esq.

with a copy to:

Ropes & Gray LLP

One International Place

Boston, Massachusetts 02110

Telephone number: (617) 951-7000

Facsimile number: (617) 951-7050

E-mail address: douglas.meal@ropesgray.com

Attention: Douglas H. Meal, Esq.

 

- 21 -



--------------------------------------------------------------------------------

Each of the parties to this Settlement Agreement may specify a different
addressee or different addressee information from that set forth for such party
above by giving notice in accordance with this Section 11.1 to each of the other
parties.

11.2. Succession and Assignment; No Third-Party Beneficiary. This Settlement
Agreement will be binding upon and inure to the benefit of the parties and their
respective successors and permitted assigns, each of which such successors and
permitted assigns will be deemed to be a party for all purposes of this
Settlement Agreement. No party may assign, delegate or otherwise transfer either
this Settlement Agreement or any of its rights, interests, or obligations
hereunder without the prior written approval of the other parties. This
Settlement Agreement is for the sole benefit of the parties and nothing in this
Settlement Agreement (whether expressed or implied) will give or be construed to
give any Person (including without limitation Eligible Visa Issuers or
DCRS-Eligible Visa Issuers), other than the parties, any legal or equitable
rights in connection with this Settlement Agreement.

11.3. Amendments and Waivers. No amendment or waiver of any provision of this
Settlement Agreement will be valid and binding unless it is in writing and
signed, in the case of an amendment, by Visa, HPS, and the HPS Acquirers, or in
the case of a waiver, by the party against whom the waiver is to be effective.
No waiver by any party of any breach or violation of, or default under, or
inaccuracy in any representation, warranty or covenant hereunder, whether
intentional or not, will extend to any prior or subsequent breach or violation
of, default under, or inaccuracy in any such representation, warranty or
covenant or affect in any way any rights arising by virtue of any such prior or
subsequent occurrence. No delay or omission on the part of any party in
exercising any right, power or remedy under this Settlement Agreement will
operate as a waiver.

11.4. Entire Agreement. This Settlement Agreement, together with any documents,
instruments and certificates explicitly referred to herein, constitutes the
entire agreement among the parties with respect to the subject matter of this
Settlement Agreement and supersedes any and all prior discussions, negotiations,
proposals, undertakings, understandings and agreements, whether written or oral,
with respect such subject matter (other than the parties’ existing
confidentiality obligations to one another with respect to such subject matter).

11.5. Counterparts; Effectiveness. This Settlement Agreement may be executed in
any number of counterparts, each of which will be deemed an original, but all of
which together will constitute but one and the same instrument. A facsimile
signature shall be deemed an original for purposes of this Settlement Agreement.
This Settlement Agreement will become effective when duly executed by all
parties.

11.6. Non-Severability. The parties to this Settlement Agreement have negotiated
the provisions of this Settlement Agreement as an integral whole and would not
have entered into this Settlement Agreement if the provisions had not been
written as they appear herein. Accordingly, if at any time, whether before or
after the Consummation Date, any term or provision of this Settlement Agreement
or any document delivered pursuant to this Settlement Agreement should be held
invalid or unenforceable by any court of competent jurisdiction, the parties
intend that this Settlement Agreement may be terminated by written notice to the
other

 

- 22 -



--------------------------------------------------------------------------------

parties referencing this Section 11.6 and delivered in accordance with
Section 11.1, which notice shall have the same effect as if a termination notice
pursuant to Section 9.2 had been delivered, as provided in Section 9.4, and that
each party shall thereafter take such action as may be necessary to restore the
other parties to their positions immediately prior to their execution of this
Settlement Agreement, unless otherwise agreed among the parties, in writing.
Notwithstanding anything to the contrary in the preceding two sentences, if at
any time after the Consummation Date any term or provision of this Settlement
Agreement or any document delivered pursuant to this Settlement Agreement should
be held invalid or unenforceable by any court of competent jurisdiction, but
such term or provision is not an essential element of the agreed exchange that
is the subject matter of this Settlement Agreement, the termination right
provided for in the previous sentence shall not exist and the remaining terms
and provisions of this Settlement Agreement and the documents delivered pursuant
to this Settlement Agreement shall remain valid, legal, and enforceable. The
parties agree and acknowledge that for purposes of interpreting the preceding
sentence the essential elements of the agreed exchange that is the subject
matter of this Settlement Agreement include without limitation each term and
provision of (i) Section 7.3, (ii) each Alternative Recovery Acceptance, and
(iii) Section 8.1 and the accompanying Release in Exhibit 8.1, and that
accordingly the preceding sentence shall be inapplicable in the event any such
term or provision should be held invalid or unenforceable by any court of
competent jurisdiction subsequent to the Consummation Date. The parties further
agree and acknowledge that their specific enumeration of the terms and
provisions listed in the preceding sentence does not mean or imply that no other
term or provision of this Settlement Agreement and the documents delivered
pursuant to this Settlement Agreement constitutes an essential element of the
agreed exchange that is the subject matter of this Settlement Agreement.

11.7. Headings. The headings contained in this Settlement Agreement are for
convenience purposes only and will not in any way affect the meaning or
interpretation hereof.

11.8. Construction. The parties have participated jointly in the negotiation and
drafting of this Settlement Agreement. In the event an ambiguity or question of
intent or interpretation arises, this Settlement Agreement will be construed as
if drafted jointly by the parties and no presumption or burden of proof will
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Settlement Agreement. The parties intend that each
representation, warranty and covenant will have independent significance. If any
party has breached or violated, or if there is an inaccuracy in, any
representation, warranty or covenant in any respect, the fact that there exists
another representation, warranty or covenant relating to the same subject matter
(regardless of the relative levels of specificity) which the party has not
breached or violated, or in respect of which there is not an inaccuracy, will
not detract from or mitigate the fact that the party has breached or violated,
or there is an inaccuracy in, the first representation, warranty or covenant.

11.9. Governing Law. This Settlement Agreement, and the rights of the parties
and all Actions arising in whole or in part under it, will be governed by and
construed in accordance with the domestic substantive laws of the State of New
York, without giving effect to any choice or conflict of law provision or rule
that would cause the application of the laws of any other jurisdiction.
Notwithstanding the foregoing, the Release shall be governed by the substantive
law of the State of California.

 

- 23 -



--------------------------------------------------------------------------------

11.10. Jurisdiction; Venue; Service of Process.

11.10.1. Jurisdiction. Each party to this Settlement Agreement, by its execution
hereof, (a) irrevocably submits to the exclusive jurisdiction of the state
courts of the State of New York or the United States District Court located in
the Southern District of New York for the purpose of any Action between the
parties arising in whole or in part under or in connection with this Settlement
Agreement, (b) waives to the extent not prohibited by applicable law, and agrees
not to assert, by way of motion, as a defense or otherwise, in any such Action,
any claim that it is not subject personally to the jurisdiction of the
above-named courts, that its property is exempt or immune from attachment or
execution, that any such Action brought in one of the above-named courts should
be dismissed on grounds of forum non conveniens, should be transferred or
removed to any court other than one of the above-named courts, or should be
stayed by reason of the pendency of some other proceeding in any other court
other than one of the above-named courts, or that this Settlement Agreement or
its subject matter may not be enforced in or by such court, and (c) agrees not
to commence any such Action other than before one of the above-named courts.
Notwithstanding the previous sentence a party may commence any Action in a court
other than the above-named courts solely for the purpose of enforcing an order
or judgment issued by one of the above-named courts.

11.10.2. Venue. Each party agrees that for any Action between the parties
arising in whole or in part under or in connection with this Settlement
Agreement, such party may bring such Action only in the state courts of the
State of New York located in the Borough of Manhattan or in the United States
District Court for the Southern District of New York. Each party further waives
any claim and will not assert that venue should properly lie in any court other
than one of the above-named courts.

11.10.3. Service of Process. Each party hereby (a) consents to service of
process in any Action between the parties arising in whole or in part under or
in connection with this Settlement Agreement in any manner permitted by New York
law, (b) agrees that service of process made in accordance with clause (a) or
made by registered or certified mail, return receipt requested, at its address
specified pursuant to Section 11.1, will constitute good and valid service of
process in any such Action and (c) waives and agrees not to assert (by way of
motion, as a defense, or otherwise) in any such Action any claim that service of
process made in accordance with clause (a) or (b) does not constitute good and
valid service of process.

11.11. Specific Performance. The parties will have such entitlement as may be
provided under applicable law to seek and obtain an injunction or injunctions to
prevent breaches or violations of the provisions of this Settlement Agreement
and to enforce specifically this Settlement Agreement and the terms and
provisions hereof in any Action instituted in any court where venue is proper
under Section 11.10.2, in addition to any other remedy to which the parties may
be entitled, at law or in equity.

 

- 24 -



--------------------------------------------------------------------------------

11.12. Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT
CANNOT BE WAIVED, THE PARTIES HEREBY WAIVE, AND COVENANT THAT THEY WILL NOT
ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY
JURY IN ANY ACTION ARISING IN WHOLE OR IN PART UNDER OR IN CONNECTION WITH THIS
SETTLEMENT AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS SETTLEMENT
AGREEMENT, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE (A “COVERED ACTION”). THE PARTIES AGREE THAT ANY OF
THEM MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE
KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY TO
WAIVE THEIR RIGHTS TO TRIAL BY JURY IN ANY COVERED ACTION AND TO HAVE ANY
COVERED ACTION INSTEAD BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE
SITTING WITHOUT A JURY.

11.13. No Admission of Liability. Neither this Settlement Agreement nor the
Alternative Recovery Offers, nor any act performed or document executed pursuant
to or in furtherance of this Settlement Agreement or the Alternative Recovery
Offers: (a) is or may be deemed to be or may be used as an admission of, or
evidence of, the validity or lack thereof of any claim or right of recovery or
cause of action against or by, or of any wrongdoing or liability of any of the
parties to this Settlement Agreement or any of the Affiliated Persons of each of
them; or (b) is or may be deemed to be or may be used as an admission of, or
evidence of, any fault or omission of any of the parties to this Settlement
Agreement or any of the Affiliated Persons of each of them, in any civil,
criminal, or administrative proceeding in any court, administrative agency, or
other tribunal. Any of the parties to this Settlement Agreement may file this
Settlement Agreement, the Release, and/or the Alternative Recovery Acceptances
in any action that may be brought against them in order to support a defense or
counterclaim based on principles of res judicata, collateral estoppel, release,
good faith settlement, judgment bar or reduction or any other theory of claim
preclusion or issue preclusion or similar defense or counterclaim.

11.14. SEC Filings; Public Announcements. The parties agree that this Settlement
Agreement may be filed by any of them with the Securities and Exchange
Commission (the “SEC”). The parties further agree that their public announcement
of this Settlement Agreement will be made by means of a joint press release,
agreed to in substance and form collectively by HPS, the HPS Acquirers, and
Visa, to be distributed by HPS in the form attached hereto as Exhibit 11.14.
Each of the parties may also describe the terms of this Settlement Agreement in
any report it files with the SEC to the extent such party determines that the
inclusion of a description of the terms of this Settlement Agreement is required
by applicable securities laws or regulations or the rules of any stock exchange
upon which such party’s securities are traded.

 

- 25 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed this Settlement
Agreement as an agreement as of January 7, 2010.

 

VISA INC. By:  

  /s/ Byron H. Pollitt Jr.

  Name: Byron H. Pollitt Jr.   Title: CFO VISA INTERNATIONAL SERVICE ASSOCIATION
By:  

  /s/ Byron H. Pollitt Jr.

  Name: Byron H. Pollitt Jr.   Title: CFO VISA U.S.A. INC. By:  

  /s/ Byron H. Pollitt Jr.

  Name: Byron H. Pollitt Jr.   Title: CFO HEARTLAND PAYMENT SYSTEMS, INC. By:  

  /s/ Robert H.B. Baldwin, Jr.

  Name: Robert H.B. Baldwin, Jr.   Title: President and CEO KEYBANK NATIONAL
ASSOCIATION By:  

  /s/ Robert A. DeAngelis

  Name: Robert A. DeAngelis   Title: EVP, Consumer Segment HEARTLAND BANK By:  

  /s/ David P. Minton

  Name: David P. Minton   Title: President and CEO

 

- 26 -



--------------------------------------------------------------------------------

Exhibit 4

 

FROM:    Visa TO:    Visa Client ADCR Contact SUBJECT:    Optional Alternative
Recovery Offer for the Heartland Compromise Event

 

 

This communication provides an update on Visa’s response to the Heartland
Payment Systems, Inc. (“Heartland”) data security compromise event (“Heartland
Event”), for Case Number US-2009-046, and all of its subparts, and details an
optional Alternative Recovery Offer for eligible U.S. Visa issuers.

Heartland Event and Recovery Status

Visa has analyzed the details of the Heartland Event based on forensics and
Compromised Account Management System (“CAMS”) data as well as data from other
sources. The Heartland Event has several unique, complex, and problematic
characteristics, including:

 

  •  

The unusually large number of CAMS alerts identifying potentially impacted
accounts.

 

  •  

Domestic and international transactions potentially involved.

 

  •  

Multiple acquirers involved.

 

  •  

Potentially compromised non-stored account data at risk during different points
of time during the event.

 

  •  

Size and collectability of potential maximum ADCR and DCRS exposure in relation
to the financial condition and capacity of Heartland.

Optional Alternative Recovery Offer

In light of the size and unique, complex, and problematic nature of the
Heartland Event, Visa has been working on behalf of its issuers to identify the
most appropriate resolution to obtain a prompt and certain recovery.
Section 7.17.G of the Visa U.S.A. Inc. Operating Regulations provides Visa with
the right to adjust an acquirer’s total liability for a compromise event in
certain circumstances. Specifically, Section 7.17.G provides: “If an account
compromise event is deemed catastrophic, Visa U.S.A. reserves the right to
implement an alternative process.”

In addition, Visa may, as it has in past events of extraordinary size and
complexity, pursue alternative recovery processes or liability caps, especially
in cases where the full potential liability may exceed the entity’s reasonable
ability to pay or where an alternative recovery process will achieve a swift and
final payment to the issuers.



--------------------------------------------------------------------------------

To that end, Visa has reached an agreement (“Settlement Agreement”) with
Heartland and its acquirers that enables eligible issuers to receive an optional
“Alternative Recovery Offer.” This offer gives each eligible issuer the option
of electing to receive an “alternative recovery” for the Heartland Event, as an
alternative to any other recovery to which the issuer might be entitled. Click
here to access a copy of the Settlement Agreement and its Exhibits.

The Settlement Agreement is conditioned on U.S. issuers representing eighty
(80) percent of the ADCR-eligible accounts accepting the Alternative Recovery
Offer. Visa, Heartland, and Heartland’s acquirers may agree to waive this
condition. Issuers accepting the Alternative Recovery Offer will be notified if
and when this Settlement Agreement contingency has been met or waived. The
Settlement Agreement is further conditioned on Visa’s ruling, as described below
under “Non-Participating Issuer Payout,” on certain appeals submitted by
Heartland’s acquirers (the “acquirer appeals”) relative to Visa’s preliminary
determination that the Heartland Event qualifies for the ADCR and DCRS
processes.

Visa Recommendation

Visa believes that the optional Alternative Recovery Offer is a fair and
reasonable offer and recommends that issuers accept the optional Alternative
Recovery Offer. The optional Alternative Recovery Offer provides issuers with
several key benefits including:

 

  •  

Certain and substantial recovery.

 

  •  

Streamlined recovery process.

 

  •  

Avoidance of risk of substantially lower payout under the normal ADCR process.

 

  •  

Avoidance of potential for lengthy litigation in the event results of the normal
ADCR process are contested in court.

 

  •  

Payment of the Alternative Recovery Amount in a prompt and timely manner.

Timing for Optional Alternative Recovery Offer

Please review this communication and all its supporting documentation carefully.
To accept the optional Alternative Recovery Offer and receive the calculated
recovery amount, you must take the actions defined herein no later than 5:00
p.m. Pacific time on January 29, 2010.

Summary of Alternative Recovery Offer

The optional Alternative Recovery Offer provides the following:

 

  •  

Acceptance by the issuer as provided below no later than 5:00 p.m. Pacific time
on January 29, 2010.

 

  •  

A formulaic recovery for each accepting issuer to be paid no later than
February 25, 2010.

 

  •  

A waiver by each accepting issuer of any ADCR recovery or other claim or right
of recovery by reason of the Heartland Event, and a legal release of Heartland,
its acquirers, and Visa with respect to the alerted-upon accounts relative to
the Heartland Event.



--------------------------------------------------------------------------------

Alternative Recovery Amount

The amounts offered under the Alternative Recovery Offer are based on applying
Visa’s ADCR methodology for calculating recoverable counterfeit fraud charges
and operating expenses associated with an account data compromise event to the
Visa accounts that may be eligible for ADCR for the Heartland Event. Click here
to access the optional Alternative Recovery Offer for your financial
institution, which must be completed if you elect to accept the optional
Alternative Recovery Offer and the settlement contemplated by the Settlement
Agreement is consummated. The report indicates the total recovery attributed to
accounts that would otherwise be eligible for recovery under ADCR and provides
settlement amounts at BID and BIN level.

Alternative Recovery Offer Acceptance Instructions

Issuers wishing to accept the optional Alternative Recovery Offer must complete
the steps described herein no later than 5:00 p.m. Pacific time on January 29,
2010. Visa has established this timeframe to ensure issuer payments can be
completed promptly if the Settlement Agreement is consummated. Note that the
Alternative Recovery Offer may only be accepted at the Licensee BID level. If
your financial institution wishes to accept the Alternative Recovery Offer,
please access the Alternative Recovery Acceptance Form and instructions for
submission by clicking here.

Further Detailed Information on Alternative Recovery Offer

Eligible Issuers: The optional Alternative Recovery Offer is being made to U.S.
issuers who are eligible to obtain ADCR recoveries (“eligible issuers”) and who
issued any of the Visa alerted-upon accounts used to make signature-based or
PIN-based transactions processed through Heartland from May 14, 2008 through
November 13, 2008 (the “eligible accounts”).

Calculation of Alternative Recovery Amount and Guaranteed Minimum Recoveries:
Under normal ADCR program rules, issuers are not eligible to receive a payment
if their calculated recovery is under $25. The optional Alternative Recovery
Offer provides minimum recovery amounts for eligible issuers who accept the
offer (“accepting issuers”) as well as a separate calculation for those issuers
that would have received larger amounts:

 

  •  

Accepting issuers whose recovery amount would otherwise be between $0.01 and
$24.99 will instead be entitled to receive $100 as the Guaranteed Minimum
Recovery.

 

  •  

Accepting issuers whose recovery amount would otherwise be between $25 and
$699.99 will instead be entitled to receive $750 as the Guaranteed Minimum
Recovery.

 

  •  

Accepting issuers whose recovery amount would otherwise be between $700 and
$1,000 will instead be entitled to receive $1,000 as the Guaranteed Minimum
Recovery.

 

  •  

Accepting issuers whose recovery amount would otherwise be above $1,000 under
the Alternative Recovery Offer will be entitled to receive their actual
Alternative Recovery Offer amount.



--------------------------------------------------------------------------------

Timing for Acceptance of Offer: In order to accept the Alternative Recovery
Offer, your financial institution must act no later than 5:00 p.m. Pacific time
on January 29, 2010.

Timing of Payment of Alternative Recovery Amount: Issuers accepting the
Alternative Recovery Offer will receive payment of their Alternative Recovery
Amounts no later than February 25, 2010 if the Settlement Agreement is
consummated.

Required Waiver and Release for Acceptance: To accept the Offer, issuers must
agree to the terms described in the Alternative Recovery Acceptance Form,
execute it, and return it to Visa by 5:00 p.m. Pacific time on January 29, 2010.

Under the Alternative Recovery Acceptance Form, issuers accepting the optional
Alternative Recovery Offer must accept the offer with respect to all their
alerted-upon accounts, must waive their rights to receive any other recovery
under the Visa, Plus, and/or Interlink Operating Regulations (ADCR or otherwise)
based on any of their alerted-upon accounts, and must release all claims against
Heartland, its acquirers, and Visa related to the Heartland Event based on any
of their alerted-upon accounts, including claims that are being or might be
asserted in the pending class action litigation described below or in any other
litigation or proceeding that could be brought.

As a result, if the Settlement Agreement is consummated, issuers accepting the
Alternative Recovery Offer will not be eligible for any recovery from the
Heartland Event as to any alerted-upon accounts that might be available under
the standard ADCR process, and they will not be entitled to submit claims to
recover related operating expenses or counterfeit losses or any other losses on
those accounts related to the Heartland Event through any other Visa process or
in any other litigation or proceeding.

The waivers and releases in the Alternative Recovery Acceptance Form will become
effective only if the settlement among Visa, Heartland, and their acquirers is
consummated as provided in the Settlement Agreement.

Risks of Required Waiver and Release: If the Settlement Agreement is
consummated, the issuers that accept the Alternative Recovery Offer will:

 

  •  

Give up rights to obtain any other recoveries for the Heartland Event relative
to their alerted-upon Visa accounts under existing Visa, Plus, and Interlink
Operating Regulations, which recoveries could exceed the Alternative Recovery
Amount.

 

  •  

Give up rights to participate in, or recover amounts relative to their
alerted-upon accounts in, the putative financial institution class action
described below or any other litigation or proceeding relative to the Heartland
Event.

Description of the Pending Putative Financial Institution Class Action: A
description of the pending putative financial institution class action
litigation related to the Heartland Event, based on Heartland’s SEC filing and
Court filings that are a matter of public record, may be accessed by clicking
here. Additionally, a copy of the plaintiffs’ Master Complaint in the
litigation, which includes the names and contact information of the counsel for
the plaintiff financial institution, may be accessed by clicking here.



--------------------------------------------------------------------------------

Non-Participating Issuer Payout: If an eligible issuer does not complete the
steps to accept the offer by 5:00 p.m. Pacific time on January 29, 2010, that
issuer will not be entitled to participate in the Alternative Recovery Offer.
Eligible issuers not participating in the Alternative Recovery Offer, but who
wish to reserve their ability to receive whatever recovery they may be entitled
to under the ADCR process, will be subject to Visa’s normal review and decision
process regarding the acquirer appeals (and, in the event that the settlement
contemplated by the Settlement Agreement is not consummated, the risk of
additional litigation regarding Visa’s decision). The terms of the Settlement
Agreement provide Heartland and the acquirers with the right to terminate the
Settlement Agreement if Visa’s ruling on the acquirer appeals does not rule that
eligible issuers accepting the Alternative Recovery Offer will recover at least
double the amount that they would have received under the ADCR process.
Therefore, Visa’s decision on the acquirer appeals, or (in the event that the
settlement contemplated by the Settlement Agreement is not consummated) any
subsequent decision on the acquirer appeals by a court or other tribunal) may
result in such issuers becoming entitled to receive reimbursement amounts for
the Heartland Event under the ADCR process that are substantially lower than the
amounts being offered to them in the Alternative Recovery Offers. Thus, if the
Settlement Agreement is consummated, the Alternative Recovery Offer will provide
eligible issuers with a certain and substantial recovery relative to the
recovery they would otherwise obtain under the ADCR process, while avoiding the
risk of lengthy litigation. If the settlement is not consummated, then any
ruling by Visa would be subject to a further appeal and/or additional
litigation.

Alternative Recovery Offer Acceptance Procedures: If your institution chooses to
accept the Alternative Recovery Offer and agrees with the terms and conditions,
please complete the following steps:

 

  •  

On the Alternative Recovery Acceptance Form, type the Officer Name, Title,
Address, E-mail Address, and Phone Number in the fields provided.

 

  •  

Print the form.

 

  •  

Complete the form by providing the Officer Signature and Date of Signing (Note –
This form must be signed by an officer of your institution.)

 

  •  

Fax the completed form to (650) 554-4867 or e-mail a scanned copy to
RecoveryAcceptance@visa.com.

Issuer Briefings: Visa will hold several briefing sessions for issuers via Webex
broadcast to provide an overview of the Settlement Agreement and the Alternative
Recovery Offer. The sessions will also include a question and answer period. The
schedule for the issuer briefings is listed below and meeting invitations with
directions for participation will be distributed directly to eligible issuers.

Briefing # 1 – January 12, 2010, 10:00 a.m. Pacific Time / 1:00 p.m. Eastern

Briefing # 2 – January 12, 2010, 1:00 p.m. Pacific Time / 4:00 p.m. Eastern

Briefing # 3 – January 14, 2010, 10:00 a.m. Pacific Time / 1:00 p.m. Eastern

Briefing # 4 – January 14, 2010, 1:00 p.m. Pacific Time / 4:00 p.m. Eastern



--------------------------------------------------------------------------------

Briefing # 5 – January 20, 2010, 10:00 a.m. Pacific Time / 1:00 p.m. Eastern

Questions / Contacts: If you have questions about the Alternative Recovery Offer
process, please contact your Visa Account Executive or Visa’s Support Team via
e-mail at eSupport@visa.com or by phone at 888-847-2488.



--------------------------------------------------------------------------------

On June 10, 2009, the Judicial Panel on Multidistrict Litigation entered an
Order in MDL Docket No. 2046, In re Heartland Payment Systems, Inc. Data
Security Breach Litigation, to transfer all actions related to the Heartland
Data Security Breach, pending in various different federal district courts, to
the United States District Court in the Southern District of Texas for
coordinated or consolidated pretrial proceedings. On August 28, 2009, the
transferee District Court in the Southern District of Texas (“Court”) entered a
Case Management Order separating the Financial Institution cases from the
Consumer cases, therein creating two separate litigation tracks: a “Financial
Institution Track” and a “Consumer Track.” The Financial Institution Track
includes all those cases brought by banks, credit unions, and other financial
institutions seeking to recover damages allegedly caused by the Heartland
computer intrusion.

The Master Amended Complaint for the Financial Institution Track, which
incorporated the claims from each transferred case into the Master Amended
Complaint, was filed on September 23, 2009 (“FI Complaint”). The FI Complaint
purports to represent various state-law subclasses and a nationwide class of
“[a]ll banks, credit unions, financial institutions and other entities in the
United States that issued credit cards and/or debit cards; received a Visa
and/or MasterCard alert or were otherwise notified that such credit cards and/or
debit cards were compromised by the Heartland Data Breach; and re-issued
compromised credit cards and/or debit cards, and/or absorbed unauthorized
charges on compromised cards.”

The FI Complaint asserts claims for negligence, breach of contract, breach of
implied contract, negligence per se, negligent misrepresentation, intentional
misrepresentation, violations of the New Jersey Consumer Fraud Act, violations
of state statutes broadly prohibiting unfair acts or practices, violations of
state statutes broadly prohibiting false, misleading, or deceptive acts or
practices, and violations of state statutes broadly prohibiting unconscionable
acts or practices. The FI Complaint seeks to recover compensatory damages for
the costs associated with re-issuing payments cards and for the unauthorized
transactions on the compromised cards, and also seeks injunctive relief,
multiple or punitive damages where available, and attorney’s fees and costs.

On October 23, 2009, after the FI Complaint was filed, Heartland filed a motion
to dismiss the FI Complaint in its entirety with prejudice. The motion has not
yet been fully briefed by the parties, and the outcome of the motion is
uncertain. Heartland has also filed a motion to stay all discovery proceedings
during the pendency of its motion to dismiss. The parties have fully briefed and
argued the motion to stay, but the Court has not yet ruled on this motion.
Heartland intends to defend this action vigorously.

Any issuer that accepts the optional Alternative Recovery Offer will waive and
release any right such issuer would otherwise have had to obtain any recovery
from Heartland by reason of the Heartland Event with regard to any of its
alerted-upon accounts from or in either the putative Financial Institution Track
class action litigation described above or any other litigation or other
proceeding.



--------------------------------------------------------------------------------

Exhibit A

Acceptance of Alternative Recovery Offer

[Name, address, and BID of accepting Visa issuer] (the “Issuer”) hereby accepts
the Alternative Recovery Offer contained in the communication from Visa U.S.A.
Inc., Visa International Service Association, and Visa Inc. (jointly, “Visa”)
dated January 14, 2010, which communication in turn references and encloses the
Settlement Agreement dated January 7, 2010 (the “Settlement Agreement”) by and
among Visa, Heartland Payment Systems, Inc. (“HPS”), and KeyBank National
Association and Heartland Bank (jointly, the “HPS Acquirers”). Capitalized terms
not defined herein shall have the same meanings as in the Settlement Agreement.
This acceptance shall become effective when, and only if, the Consummation Date
has occurred and the Issuer has been paid its Alternative Recovery Amount.
Subject to this acceptance having become effective, the Issuer irrevocably
waives any right to assert against HPS, the HPS Acquirers, Visa, and the
Affiliated Persons of each of them (collectively, the “Releasees”), and fully
and finally releases the Releasees from, the following:

(a) any claim or right of recovery the Issuer might otherwise have had in
respect of any of its U.S. Alerted-On Accounts under the Operating Regulations
(whether under the ADCR Rules or otherwise) by reason of any matter, occurrence,
or event pertaining to the HPS Intrusion,

(b) any dispute or objection the Issuer might otherwise be entitled to raise or
make with respect to the amount, or the calculation of the amount, of its
Alternative Recovery Amount and its Maximum Final ADCR Recovery Amount as shown
in the Alternative Recovery Offer, and

(c) any claim or right the Issuer might be entitled to assert, and any monetary
recovery or other relief that the Issuer might be entitled to seek or receive,
in any litigation or other proceeding (including without limitation the pending
putative class action proceedings consolidated under the caption entitled In Re:
Heartland Payment Systems Inc. Data Security Breach Litigation, Master Docket
No. 09-md-02046, pending in the United States District Court for the Southern
District of Texas), or under any other laws, rules or regulations, in connection
with any injury or harm the Issuer may have incurred in its capacity as a Visa
issuer with respect to any of its U.S. Alerted-On Accounts by reason of any
matter, occurrence, or event pertaining to the HPS Intrusion (whether or not
such matter, occurrence, or event is known to the Issuer as of this date).

This acceptance is governed by and shall be construed in accordance with the
laws of the State of New York. To further effectuate the intention of the waiver
and release contained in the preceding sentence, the Issuer certifies that it
has read and understands, and hereby expressly waives, the benefits of
Section 1542 of the California Civil Code and any and all similar statutes,
rules, and legal doctrines in any jurisdiction.



--------------------------------------------------------------------------------

Exhibit A

Opt-In Instructions

Issuers wishing to accept the optional Alternative Recovery Offer must complete
the steps described below by no later than 5:00 p.m. Pacific Time, January 29,
2010.

1) TYPE the Officer Name, Title, E-mail and Phone Number within the fields
provided:

 

Officer Name:   

 

   Title:   

 

   Address:   

 

   E-mail Address:   

 

   Phone Number:   

 

  

2) PRINT this form. (Button for “Click to Print”)

3) SIGN and date this release. Signature must be from the officer listed above.

 

Officer Signature:   

 

   Date:   

 

  

This form is only valid for the Institution Name and Member Licensee Business ID
listed above.

4) FAX the completed form to (650) 554-4867, or E-MAIL a scanned copy of the
completed form to RecoveryAcceptance@visa.com.

If you have questions, please contact Account Support Center at
eSupport@visa.com or (888) 847-2488.



--------------------------------------------------------------------------------

Exhibit 8.1

HPS’s and the HPS Acquirers’ Release of Visa Relating to HPS Intrusion

Heartland Payment Systems, Inc. (“HPS”) and KeyBank National Association and
Heartland Bank (the “HPS Acquirers”) hereby grant the full, complete and final
release, discharge, and covenant not to sue set forth in detail below, on their
own behalf and, to the extent any of the following persons or entities purports
to assert any Claim(s) (as defined below) of HPS or the HPS Acquirers, on behalf
of each of their past, present and future representatives, attorneys,
associates, parents, subsidiaries, affiliates, agents, assigns, insurers,
administrators, trustees, officers, directors, employees, retained contractors,
predecessors, successors, and any other person or entity claiming on behalf of
either of them. All capitalized terms not defined herein have the meanings set
forth in the January 7, 2010 Settlement Agreement among Visa Inc., Visa
International Service Association, and Visa U.S.A. Inc. (jointly, “Visa”), HPS,
and the HPS Acquirers (the “Settlement Agreement”).

For purposes of this release, the “Released Parties” are Visa and (in their
capacities as such) Visa’s past, present, and future representatives, attorneys,
agents, accountants, assigns, insurers, administrators, officers, directors,
trustees, employees, retained contractors, parents, affiliates, shareholders,
subsidiaries, predecessors, successors, and any other person or entity acting on
behalf of any of them, including specifically Affiliated Persons of Visa under
the Settlement Agreement; provided, however, that the Released Parties do not
include any Visa issuers other than those U.S. Visa issuers that validly accept
and perform the Alternative Recovery Offers they receive pursuant to the
Settlement Agreement except to the extent such Visa issuers may, in their
capacity as shareholders of Visa, have legal liability for the legal liabilities
of Visa.

This release encompasses events associated with HPS data compromise event, as
identified by Visa Case Nos. US-2009-046, AP-2009-046, CA-2009-046, CE-2009-046,
LA-2009-046, and VE-2009-046, and all of their subparts (the “HPS Intrusion”).

For purposes of this release, the term “Claims” shall mean any and all claims,
causes of action, suits at law or in equity, assertions of wrongdoing or fault,
liabilities, awards, judgments, demands, debts, defenses, losses and expenses,
damages, obligations, attorney fees, costs and/or sanctions, of whatever kind or
nature, whether now known or unknown, suspected or unsuspected, liquidated or
unliquidated, matured or unmatured, including even those Claims that, if known
as of the date of this release, may have materially affected HPS’s and the HPS
Acquirers’ decision to agree to the Settlement Agreement.

By this release, HPS and the HPS Acquirers release the Released Parties from any
and all Claims that HPS and the HPS Acquirers ever had, now have, or may have in
the future against Visa, or any of the other Released Parties in their
capacities as such, by reason of any act, omission or occurrence before the date
of this release on the part of Visa related to the HPS Intrusion, whether those
Claims are (a) affirmatively made against Visa, (b) made as a defense to any
acts or omissions by Visa relating to Visa’s data security standards, ADCR
process pursuant to Chapter 4 of Volume II of the Visa U.S.A. Operating
Regulations and DCRS process pursuant to Section 1.6.E of the Visa International
Operating Regulations, or any other relevant provisions in the Operating
Regulations, including the processes, interpretations, and findings made by Visa
in connection with its calculated final recovery for affected Visa issuers under
ADCR and DCRS, (c) assertions of Visa’s fault as a defense to allegations by a
third party, including but



--------------------------------------------------------------------------------

Exhibit 8.1

 

not limited to Visa issuers, or (d) challenges to the validity of any fines
imposed by Visa prior to the date of the Settlement Agreement as a result of the
HPS Intrusion (all the Claims described in this sentence as having been released
being defined as the “Released Claims”). In addition, HPS and the HPS Acquirers
also waive any right to submit to the Visa U.S.A. Inc. Board of Directors an
appeal of the CRC’s Appeal Ruling.

Notwithstanding anything to the contrary in the preceding paragraphs, the
Released Claims do not include (i) any right HPS or the HPS Acquirers otherwise
would have to assert or seek to establish, as a defense to any claim asserted
against any of them by a Visa issuer in litigation or otherwise, the facts or
results of any actions or inactions involving Visa, provided that HPS and the
HPS Acquirers do not seek to establish that any such actions or inactions, or
the results thereof, constituted legal wrongdoing on Visa’s part or created
legal liability on Visa’s part; or (ii) any objection, dispute, or Claim that
HPS or any of the HPS Acquirers might otherwise be entitled to assert in respect
of any of the rights and obligations created by or under the Settlement
Agreement.

To further effectuate the intention of this release, HPS and the HPS Acquirers
certify that they have read and understand, and expressly waive, the benefits of
Section 1542 of the California Civil Code, and any and all similar statutes,
rules, and legal doctrines in California or any other jurisdiction.

 

Dated:                    , 2010       By:  

    Officer’s Signature

        Officer’s Name and Title   On behalf of Heartland Payment Systems, Inc.
Dated:                    , 2010       By:  

    Officer’s Signature

        Officer’s Name and Title   On behalf of KeyBank National Association
Dated:                    , 2010       By:  

    Officer’s Signature

        Officer’s Name and Title   On behalf of Heartland Bank



--------------------------------------------------------------------------------

Exhibit 11.14

 

LOGO [g89270ex101_logo.jpg]

NEWS RELEASE

Heartland Payment Systems Agrees on Settlement to Provide Visa Issuers up to
$60M for Data Security Breach Claims

PRINCETON, NJ AND SAN FRANCISCO, CA – January 8, 2010 – Heartland Payment
Systems® (NYSE: HPY), one of the nation’s largest payments processors, and Visa
Inc. (NYSE: V) today announced a settlement agreement under which issuers of
Visa-branded credit and debit cards will have an opportunity to obtain a
recovery from Heartland with respect to losses they may have incurred from the
2008 criminal breach of Heartland’s payment system environment. Heartland will
pay up to $60 million to fund the settlement program, which is subject to
certain conditions, including a specified level of participation by U.S. Visa
issuers. Visa will present details of the settlement to eligible issuers in the
coming days.

“We believe issuers will benefit by participating in this settlement program
because it offers an immediate recovery with respect to losses they may have
incurred from the Heartland intrusion,” said Ellen Richey, chief enterprise risk
officer, Visa Inc. “Helping financial institutions mitigate costs after a data
security breach has been a long-standing component of Visa’s security strategy,
along with promoting new security technologies, preventing fraud and leading
efforts to secure sensitive data across the entire payment system.”

Bob Carr, Heartland’s chairman and chief executive officer, stated, “We are
pleased to have reached a fair settlement agreement that helps issuers obtain a
recovery with respect to losses they may have incurred from the intrusion. At
Heartland, we are also committed to helping issuers – as well as all
stakeholders in the payment ecosystem – mitigate future risk. We have assumed a
leadership position in the development of enhanced data security and fostering
the sharing of information.”

The Visa/Heartland settlement agreement is contingent upon acceptance by
financial institutions representing 80 percent of the eligible issuers’ U.S.
accounts that Visa considered to have been placed at risk of compromise during
the Heartland intrusion. The settlement also includes mutual releases between
Heartland and its sponsoring bank acquirers, on the one hand, and Visa on the
other. Heartland will fund up to $59.22 million of the amounts to be made
available to Visa and its issuers under the settlement program.



--------------------------------------------------------------------------------

LOGO [g89270ex99_1pg02.jpg]

 

Additionally, Visa will credit the full amount of intrusion-related fines it
previously imposed and collected from Heartland’s sponsoring bank acquirers
towards the $60 million maximum funding of the program. The settlement amount
represents a significant recovery to Visa issuers for losses they may have
suffered from the Heartland data security breach.

All U.S. card issuers who participate in the program will be eligible to receive
a portion of the specified recovery. The settlement also includes recovery for
international issuers of accounts Visa considered to have been placed at risk of
compromise.

Participation in the settlement program supplants any other recoveries that may
be available to issuers through Visa and requires accepting issuers to release
Heartland, its sponsoring bank acquirers and Visa from any legal and financial
liability related to the Heartland intrusion.

Visa will be notifying eligible issuers in the coming days with details about
the program and how to participate, and Visa will send eligible issuers their
formal offers to participate in the program on January 14, 2010. To facilitate
payment, eligible issuers will have until 5:00 pm PT on January 29, 2010 to
opt-in to the program before the offer expires.

# # #

About Visa Inc.: Visa is a global payments technology company that connects
consumers, businesses, financial institutions and governments in more than 200
countries and territories to fast, secure and reliable digital currency.
Underpinning digital currency is one of the world’s most advanced processing
networks – VisaNet – that is capable of handling more than 10,000 transactions a
second, with fraud protection for consumers and guaranteed payment for
merchants. Visa is not a bank, and does not issue cards, extend credit or set
rates and fees for consumers. Visa’s innovations, however, enable its financial
institution customers to offer consumers more choices: Pay now with debit, ahead
of time with prepaid or later with credit products. For more information, visit
www.corporate.visa.com.

About Heartland Payment Systems: Heartland Payment Systems, Inc. (NYSE: HPY),
the 5th largest payments processor in the United States, delivers
credit/debit/prepaid card processing, payroll, check management and payments
solutions to more than 250,000 business locations nationwide. Heartland is the
founding supporter of The Merchant Bill of Rights, a public advocacy initiative
that educates merchants about fair credit and debit card processing practices.
For more information, please visit HeartlandPaymentSystems.com,
MerchantBillOfRights.com, CostOfABurger.com and E3secure.com.

Forward-Looking Statements: This press release contains forward-looking
statements. These statements may be identified by the use of words such as
“will,” “believes,” “anticipates,” “intends,” “estimates,” “expects,”
“projects,” “plans” or similar expressions.



--------------------------------------------------------------------------------

LOGO [g89270ex99_1pg02.jpg]

 

Such forward-looking statements include, without limitation, statements about
the settlement agreement, strategy, future operations, prospects, plans and
objectives of management and events or developments that Heartland and Visa
expect or anticipate will occur. The forward-looking statements reflect Visa’s
and Heartland’s current views and assumptions and are subject to risks and
uncertainties, which may cause actual and future results and trends to differ
materially from the forward-looking statements, including but not limited to the
risk that all of the conditions necessary to the consummation of the settlement
agreement among Visa U.S.A., Inc., Visa International Service Association, Visa
Inc., Heartland Payment Systems, Inc., Heartland Bank and KeyBank National
Association may not be satisfied or waived; Visa’s and Heartland’s ability to
achieve their strategic objectives and the expected goals of the settlement
agreement; general market conditions; the outcome of legal proceedings;
uncertainties inherent in operating internationally; and the impact of law and
regulations. Many of these factors are beyond either company’s ability to
control or predict. Given these factors, you should not place undue reliance on
the forward-looking statements.

Media Contacts:

Sandra Chu

Visa Inc.

Tel: +1 415 932 2564

E-mail: globalmedia@visa.com

Nancy Gross

Heartland Payment Systems

Tel: +1 888 798 3131 ext. 2202

E-mail: Nancy.Gross@e-hps.com

Leanne Scott Brown

Vault Communications, for Heartland Payment Systems

Tel: +1 610 455 2742 office

Tel: +1 215 290 9630 mobile

E-mail: lbrown@vaultcommunications.com